       Case 1:20-cv-00189-JSR Document 111
                                       103 Filed 11/02/20
                                                 10/28/20 Page 1 of 91



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,
                                              Civil Action No. 1:20-cv-00189-JSR
      Plaintiffs,

v.

PURE GROWN DIAMONDS, INC. and
IIA TECHNOLOGIES PTE. LTD d/b/a
IIA TECHNOLOGIES,

      Defendants.


PURE GROWN DIAMONDS, INC.,

      Counterclaim-Plaintiff,

v.


CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,

      Counterclaim-Defendants.




                                    PLAINTIFFS’ RESPONSE TO
                      LOCAL CIVIL RULE 56.1 STATEMENT OF MATERIAL FACTS
                   IN SUPPORT OF DEFENDANTS PURE GROWN DIAMONDS, INC. AND
                 IIA TECHNOLOGIES PTE. LTD.’S MOTION FOR SUMMARY JUDGMENT
              Case 1:20-cv-00189-JSR Document 111
                                              103 Filed 11/02/20
                                                        10/28/20 Page 2 of 91



         Defendants Pure Grown Diamonds, Inc. (“PGD”) and IIa Technologies Pte. Ltd. d/b/a/ IIa

Technologies (“2A”) (collectively with PGD, “IIa”) moved for summary judgment on October 13, 2020

(ECF No. 93) and filed, among other things, a Local Civil Rule 56.1 Statement of Material Facts in support

of the Motion for Summary Judgment (ECF No. 96). Plaintiffs Carnegie Institution of Washington

(“Carnegie”) and M7D Corporation (“M7D”) (collectively, “Plaintiffs”) respectfully submit the following

responses to IIa’s purportedly established material facts.

I.       THE ’078 PATENT

         1.       U.S. Patent No. 6,858,078 (“the ’078 patent”) issued on February 22, 2005, and claims

priority to Provisional Application No. 60/331,073, filed on November 7, 2001. Ex. 1.1 It is titled

“Apparatus and Method for Diamond Production,” and names Drs. Russell J. Hemley, Ho-kwang Mao,

Chih-shiue Yan, and Yogesh Vohra as inventors.

         RESPONSE: Undisputed.

         2.       Plaintiffs assert that Defendants infringe claims 1, 6, 11, 12, 16, and 20 of the ’078 Patent.

Ex. 2.

         RESPONSE: Undisputed.

         3.       The asserted claims of the ’078 patent recite:

                  1.       A method for diamond production, comprising:

                  controlling temperature of a growth surface of the diamond such that all
                  temperature gradients across the growth surface are less than 20° C.; and

                  growing single-crystal diamond by microwave plasma chemical vapor
                  deposition on the growth surface at a growth temperature in a deposition
                  chamber having an atmosphere with a pressure of at least 130 torr.

                  6.       The method of claim 1, wherein the pressure is 130-400 torr.



1
 Citations to Exhibits 1 through 57 refers to the exhibits attached to the Declaration of J. Preston Long in Support of
Defendants’ Omnibus Motion for Summary Judgement, filed on October 13, 2020. ECF No. 97.
                                                          1
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 3 of 91



               11.      The method of claim 1, wherein a growth rate of the single- crystal
                        diamond is 1 to 150 micrometer per hour.

               12.      A method for diamond production, comprising:

               controlling temperature of a growth surface of the diamond such that all
               temperature gradients across the growth surface are less than 20° C.; and

               growing single-crystal diamond by microwave plasma chemical vapor
               deposition on the growth surface at a temperature of 900–1400° C.

               16.      The method of claim 12, wherein a pressure of an atmosphere in which
                        diamond growth occurs is 130-400 torr.

               20.      The method of claim 12, wherein a growth rate of the single- crystal
                        diamond is 1 to 150 micrometer per hour.

Ex. 1 at 14:64–15:63.

       RESPONSE: Undisputed.

       4.      Plaintiffs no longer assert claim 15 against Defendants. Ex. 2 at 3. Claim 15 depends on

claim 12 and recites:

               15.      The method of claim 12, wherein the atmosphere further includes 1-
                        3% oxygen per unit of hydrogen.

Ex. 1 at 15:44-45.

       RESPONSE: Undisputed.

       5.      When providing a Background of the Invention, the ’078 Patent acknowledges that growing

diamond by MPCVD at lower temperatures and pressures was known, providing various examples of such

processes and criticizing them. Id. at 1:15-59.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases “lower

temperatures and pressures” and “criticizing.” Undisputed that the ’078 patent discusses an example of

CVD synthesis at temperatures of 800-1200 ℃ and an example of MPCVD synthesis at pressures of 1-8

kPa and temperatures of 800-1000 ℃, and that these processes had growth rates of no more than three



                                                  2
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 4 of 91



micrometers per hour. Ex. 1, ’078 patent 1:30-51. Otherwise, disputed as not supported by the cited

evidence.

       6.      The ’078 Patent identifies a problem with respect to single-crystal diamond growth, stating

that “[t]ypically, attempts to produce single-crystal diamond at growth rates higher than about one

micrometer per hour result in heavily twinned single crystal diamonds, polycrystalline diamond, or no

diamond at all.” Id. at 1:56-59.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term

“problem.” Undisputed that IIa has accurately quoted a portion of the ’078 patent but disputed that the

patent characterizes this as a “problem.”

       7.      The ’078 Patent then states that “Precise control over growth surface temperatures and

growth surface temperature gradients prevents the formation of polycrystalline diamond or twins such that

a large single crystal diamond can be grown.” Id. at 6:48-54; see also id. at 4:51- 55, 5:1-10, 13:25-27,

13:66-14:1.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “then,” as

no predicate is provided. Undisputed that IIa has accurately quoted a portion of the ’078 patent.

       8.      The ’078 Patent describes each of Figures 1, 3, and 5 as “a diagram of a diamond

production apparatus according to [an] embodiment of the present invention in which a cross- section of

deposition apparatus with a specimen holder assembly . . . is depicted.” Id. at 3:26-30, 3:31-40, 3:44-48.

       RESPONSE: Disputed that IIa has accurately quoted the ’078 Patent with respect to each of the

three noted Figures. The ’078 patent states:

               FIG. 1 is a diagram of a diamond production apparatus according to an
               embodiment of the present invention in which a cross-section of deposition
               apparatus with a specimen holder assembly for holding the diamond
               stationary during a diamond growth process is depicted.

               FIG. 3 is a diagram of a diamond production apparatus according to an
                                                 3
             Case 1:20-cv-00189-JSR Document 111
                                             103 Filed 11/02/20
                                                       10/28/20 Page 5 of 91



                 embodiment of the present invention in which a cross-section of a deposition
                 apparatus with a specimen holder assembly for moving the diamond during
                 the diamond growth process is depicted.

                 FIG. 5 is a diagram of a diamond production apparatus according to another
                 embodiment of the present invention in which a cross-section of a deposition
                 apparatus with a specimen holder assembly for moving the diamond during
                 the diamond growth process is depicted.

Ex. 1, ’078 patent 3:26-30, 3:36-40, 3:44-48.

        9.       Figures 1 through 5 of the ’078 Patent each depict aspects of a sample holder that makes

thermal contact with the side surfaces of a growing diamond. Id. at 4:44-55, 5:34-47, 8:23-46, 9:30-37,

9:66-10:54, Figs. 1-5.

        RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “depict,”

“aspects,” and “a sample holder.” To the extent IIa is proposing as a fact that each of these figures is

depicting the same sample holder (i.e., by using the language “a sample holder,” disputed, as the ’078

patent states:

                 FIG. 1 is a diagram of a diamond production apparatus according to an
                 embodiment of the present invention in which a cross-section of deposition
                 apparatus with a specimen holder assembly for holding the diamond
                 stationary during a diamond growth process is depicted.

                 FIG.2a is a perspective view of the deposition apparatus shown in FIG. 1.

                 FIG.2b is a perspective view of the diamond and sheath shown in FIG. 1.

                 FIG. 3 is a diagram of a diamond production apparatus according to an
                 embodiment of the present invention in which a cross-section of a deposition
                 apparatus with a specimen holder assembly for moving the diamond during
                 the diamond growth process is depicted.

                 FIGS. 4a–4c depict cross-sectional views of holders or thermal masses that
                 can be used in accordance with the present invention.

                 FIG. 5 is a diagram of a diamond production apparatus according to another
                 embodiment of the present invention in which a cross-section of a deposition
                 apparatus with a specimen holder assembly for moving the diamond during
                 the diamond growth process is depicted.

                                                 4
             Case 1:20-cv-00189-JSR Document 111
                                             103 Filed 11/02/20
                                                       10/28/20 Page 6 of 91



Ex. 1, ’078 patent 3:26-48. Otherwise, disputed as not supported by the cited evidence. Further noted that

the asserted claims of the ’078 patent, directed to a method for diamond production, do not recite the use of

a substrate holder having any particular characteristics, and are not limited to examples of embodiments

illustrated or described in the specification. See, e.g., id. at 14:53-62; Moffa Decl. Ex. 2, Expert Report of

Karen K. Gleason Ph.D. Regarding Validity of U.S. Patent No. 6,858,078 (“Gleason ’078”) ¶¶ 130-153.

       10.      According to the ’078 Patent, the sample holder acts as a heat-sink to prevent the formation

of twins or polycrystalline diamond along the edges of the growth surface of the diamond. Id. at 4:51-55,

5:31-34.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “the

sample holder,” as no predicate is provided. Disputed to the extent the proposed fact suggests there is a

single “sample holder” disclosed in the ’078 patent. See Response to SOF ¶ 9, supra. Undisputed that the

’078 patent states:

                Reference will now be made in detail to the preferred embodiments of the
                present invention, examples of which are illustrated in the accompanying
                drawings.

                ...

                The sheath 134 is a holder, which makes a thermal contact with a side
                surface of the diamond 136 adjacent to an edge of a top surface of the
                diamond 136. Because collets 132a and 132b are tightened onto the sheath
                134 by screws 131, the sheath 134 holds the diamond 136 in a stationary
                position and acts as a heat-sink to prevent the formation of twins or
                polycrystalline diamond along the edges of the growth surface of the
                diamond 136.

Ex. 1, ’078 patent 3:62-64, 4:48-55. Further noted that the asserted claims of the ’078 patent, directed to a

method for diamond production, do not recite the use of a substrate holder having any particular

characteristics, and are not limited to examples of embodiments illustrated or described in the

specification. See, e.g., id. at 14:53-62; Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 130-153.


                                                  5
              Case 1:20-cv-00189-JSR Document 111
                                              103 Filed 11/02/20
                                                        10/28/20 Page 7 of 91



        11.      According to the ’078 Patent, the growth surface should extend 0 to 1.5 mm above the top

of the sample holder. Id. at 5:1-10. By minimizing the electrical effect the substrate holder has on the

plasma, higher reactor pressures (specifically, 130–400 torr) can be used. Id. at 9:48-65.

        RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases “should

extend,” “the sample holder,” and “minimizing the electrical effect the substrate holder has on the plasma.”

Disputed to the extent the proposed fact suggests that there is a single “sample holder” disclosed in the

’078 patent. See Response to SOF ¶ 9, supra. Undisputed that the ’078 patent discusses a diamond

production system according to an embodiment of the invention in which “the top edge of the sheath 134 is

at a distance D just below the top surface or top edges of the diamond 136” and “D should be within a

specified distance range, such as 0–1.5 mm.” Ex. 1, ’078 patent 5:1-10. Also undisputed that the ’078

patent states that:

                 By minimizing the electrical effect of thermal mass 364 on the plasma 341,
                 the region within the plasma 341 in which the diamond is grown will be
                 more uniform. In addition, higher pressure can be used in growing diamond,
                 which will increase the growth rate of single-crystal diamond. For example,
                 pressures can vary from 130 to 400 torr and single-crystal growth rates can
                 be from 50 to 150 microns per hour. Using a higher pressure, such as 400
                 torr, is possible because the uniformity, shape and/or position of the plasma
                 341 are not as readily affected by thermal mass 364, which is contoured to
                 remove heat from the edges of the growth surface of the diamond and
                 minimizes the electrical effect of the thermal mass 364 on the plasma 341.

Ex. 1, ’078 patent 9:48-60. Otherwise, disputed as not supported by the cited evidence. Further noted that

the asserted claims of the ’078 patent, directed to a method for diamond production, do not recite the use of

a substrate holder having any particular characteristics, and are not limited to embodiments illustrated or

described in the specification. See, e.g., id. at 14:53-62; Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 130-153.

        12.      The ’078 Patent describes two processes for using these substrate holders and for how to

position the diamond. Id. at 10:55-58, 11:12-31, 11:60-64, 12:6-46, Figs. 6, 7. In both, a pyrometer is used

to measure a temperature gradient across the growth surface. Id. at 11:1-21, 12:6-20. If a temperature
                                                  6
              Case 1:20-cv-00189-JSR Document 111
                                              103 Filed 11/02/20
                                                        10/28/20 Page 8 of 91



gradient less than 20º C. cannot be maintained, the growth process is halted, and the diamond is

repositioned. Id. at 11:12-42, 12:21-46; [sic]

        RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms

“position” and “repositioned,” and also as to the term “these substrate holders,” as no predicate is provided.

Undisputed that the ’078 patent discusses processes in accordance with embodiments of the invention in

which thermal gradients of less than 20 ℃. are maintained across the growth surface of a diamond,

pyrometers are used to take temperature measurement, and in which the diamond can be repositioned in a

holder when the growth process is suspended or while the diamond is growing. See, e.g., Ex. 1, ’078 patent

11:1-31, 12:6-46. Otherwise, disputed as not supported by the cited evidence. Further noted that the

asserted claims of the ’078 Patent are not limited to embodiments illustrated or described in the

specification. See, e.g., id. at 14:53-62.

        13.      The ’078 Patent describes measuring temperature gradients during the growth process and

using that information to adjust the process. See ’078 Patent at 2:12-25, 2:45-56, 6:65-7:46, 7:66-8:18,

9:66-10:20, 11:1-59, 12:6-13:3; Figs. 6, 7.

        RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “the

growth process” and “the process,” as no predicate is provided. Undisputed that the ’078 patent discusses

apparatuses and processes in accordance with embodiments of the invention in which temperature

measurements are generated and temperature of a growth surface is controlled using temperature

measurements such that all temperature gradients across a growth surface are less than 20oC. See, e.g.,

Ex.1, ’078 patent 2:45-56. Otherwise, disputed as not supported by the cited evidence.

        Further disputed as immaterial, given that the ’078 patent does not claim “measuring temperature

gradients”; it claims “controlling temperature of a growth surface of the diamond such that all temperature

gradients across the growth surface are less than 20° C.” Id. at claims 1 & 12. The Court rejected a

                                                 7
             Case 1:20-cv-00189-JSR Document 111
                                             103 Filed 11/02/20
                                                       10/28/20 Page 9 of 91



construction of the patent that would require direct measurement. ECF No. 46 at 14-17. The specification

describes a variety of factors that can be used to control the temperature gradients. Ex. 1, ’078 Patent at

6:55-65; Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 60, 130-93. This can be accomplished without direct

measurement. Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 234, 244, 252, 262.

       14.      The ’078 Patent states that “[t]he ability to control all of the temperature gradients across

the growth surface of the diamond 136 is influenced by several factors,” including:

                the heat sinking capability of the stage 124, the positioning of the top surface
                of the diamond in the plasma 141, the uniformity of the plasma 141 that the
                growth surface of the diamond is subjected to, the quality of thermal transfer
                from edges of the diamond via the holder or sheath 134 to the stage 124, the
                controllability of the microwave power, coolant flow rate, coolant
                temperature, gas flow rates, reactant flow rate and the detection capabilities of
                the infrared pyrometer 142.

 Id. at 6:55-65.

       RESPONSE: Undisputed that the patent so states.

       15.      The ’078 Patent states that growth usually continues as long as the diamond “is smooth in

nature, without isolated ‘outcroppings’ or twins.” Id. at 13:4-10. It further states that this condition “may

be verified visually.” Id.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “growth,”

“usually continues,” and “this condition.” Undisputed that IIa has accurately quoted portions of the ’078

patent, but Plaintiffs dispute any implications resulting from IIa’s partial quotations without full context.

For example, disputed that visual inspection is conclusive to demonstrate whether a diamond is (or is not)

single-crystal, as that term has been construed by the Court. Ex. 18, Vohra Dep. at 80:17-83:19; Ex.4,

Hemley Dep. at 261:10-15; see also ECF No. 46 at 27-29 (construing single-crystal).

       16.      According to the ’078 Patent, the process temperature can be selected from 900–1400° C.,

depending on whether oxygen is used. Id. at 13:22-24.


                                                  8
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 10 of 91



       RESPONSE: Disputed. The cited portion of the ’078 patent states that “[t]he process temperature

may be selected from a range of about 900-1400℃, depending on the particular type of single-crystal

diamond that is desired or if oxygen is used.” Ex. 1, ’078 patent at 13:22-24 (emphases added). Disputed

whether that a person of ordinary skill in the art would understand the ’078 patent’s claimed invention or

disclosure is limited to processes including the use of oxygen, irrespective of temperature. Moffa Decl.

Ex. 2, Gleason ’078 ¶¶ 336-45.

       17.     The ’078 patent provides the table below to show the results of different temperatures

without the use of oxygen. Id. at 14:8-28, tbl. 1.




       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “to show

the results of different temperatures without the use of oxygen.” Undisputed that IIa has accurately

reproduced TABLE 1 of the ’078 patent but disputed that this table was provided to show the results of

different temperatures without the use of oxygen. A person of ordinary skill in the art would understand

that Table 1 in the patent lists the results from the specific process used in one example of the claimed

process (described in Example 1); it does not mean that the same results would be achieved, or that a

person of ordinary skill in the art would understand the same results would be achieved, under different

overall process conditions. Moffa Decl. Ex. 2, Gleason ’078 ¶ 341.

                                                     9
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 11 of 91



       18.     The ’078 Patent teaches using a pressure of about 130-400 torr. Id. at 13:27-29.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “using a

pressure,” since no context is given. Undisputed that the ’078 patent discusses methods in accordance with

exemplary embodiments of the invention in which a pressure of about 130-400 torr is used during the

growth process.

       19.     The ’078 Patent provides two examples of diamonds grown according to the described

methods. Id. at 13:38-14:39. In Example 1, the pressure was 160 torr, the temperature was 1220º C., the

methane concentration was 12% (CH4/H2), and the nitrogen concentration was 3% (N2/CH4). Id. at 13:51-

55. The resulting diamond grew to a thickness of 0.7 mm. Id. at 13:57-59. It had only “a small degree of

polycrystallinity localized at the top edges.” Id. at 13:66-14:1. Example 2 was grown to 0.6 mm thick using

the same conditions as Example 1, except 1–3% oxygen was added, and the temperature was 900º C. Id. at

14:30-34. According to the ’078 Patent, the additional oxygen allows a lower growth temperature. Id. at

14:34-37.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “provides

two examples” and “only.” Disputed that only two examples were presented, as the ’078 patent presents

results of “additional experiment.” Ex.1, ’078 patent 14:13-14. Undisputed that, in Example 1 of the ’078

patent, diamond growth was performed at 160 torr pressure using gas concentrations of 3% N2/CH4, and

12% CH4/H2, and the process temperature was 1220 ℃. Id. at 13:57-59. Denied that the resulting diamond

grew to a thickness of 0.7 mm. The “resulting diamond was 4.2x4.2x2.3 mm3 unpolished, and represented

about 0.7 mm of growth on the seed crystal that was grown at a growth rate 58 microns per hour.” Id.

Undisputed that IIa quotes Ex.1, ’078 patent 13:66-14:1, accurately but Plaintiffs deny any implication

from the word “only.” Undisputed that, in Example 2, CVD single crystal diamond over 0.6 mm in

thickness was created in accordance with the procedure of Example I but with 1-3% of oxygen added and a

                                               10
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 12 of 91



growth temperature of 900 degrees Celsius. Id. at 14:30-34. Undisputed that the ’078 patent states “the

added oxygen allows a lower growth temperature.” Id. at 14:34-37. Disputed whether a person of ordinary

skill in the art would understand the ’078 patent’s claimed invention or disclosure is limited to processes

including the use of oxygen, irrespective of temperature. Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 336-45.

       20.     To provide “[a]dditional information with regard to the diamond produced in the examples

described above,” the ’078 Patent expressly incorporates by reference “Very High Growth Rate Chemical

Vapor Deposition of Single-Crystal Diamond' Proceedings of the National Academy of the Sciences, Oct.

1, 2002, volume 99, no. 20., pages 12523-12525,” (hereinafter “Yan-3”) a scientific paper by the inventors.

Id. at 14:43-49 (citing Ex. 3).

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “to

provide.” The ’078 patent states: “Additional information with regard to the diamond produced in the

examples described above is in a paper by the inventors entitled ‘Very High Growth Rate Chemical Vapor

Deposition of Single-Crystal Diamond’ Proceedings of the National Academy of the Sciences, Oct. 1,

2002, volume 99, no. 20., pages 12523-12525, which is hereby incorporated by reference in its entirety.”

Ex.1, ’078 patent 14:43-49. Denied that the publication was cited or incorporated by reference to provide

additional information, since it was only noted that additional information was described in the publication.

       21.     Yan-3 describes a diamond grown using a pressure of 160 torr, a temperature of 1220º C., a

methane concentration of 12% (CH4/H2), and a nitrogen concentration of 3% (N2/CH4). Ex. 3 at 1-2. The

resulting diamond was 0.7 mm thick. Id. at 2. It had only “a small degree of polycrystallinity or twinning”

that was “localized on the edge.” Id. A picture of that diamond appears below.




                                                11
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 13 of 91




                                               Ex. 3 at Fig. 1
       RESPONSE: Plaintiffs object to this proposed fact as vague and unintelligible, in particular as to

the terms “using a pressure of 160 torr,” “a temperature of 1220º C.,” “methane concentration of 12%

(CH4/H2),” “nitrogen concentration of 3% (N2/CH4),” “the resulting diamond,” “0.7 mm thick,” and

“only.” For example, it is unclear what the temperature and fluctuations were, whether CH4/H2 and

N2/CH4 ratios are relevant metrics. Denied that the diamond was grown using a methane concentration of

12%, and a nitrogen concentration of 3%, since the reference shows the concentrations were 10.6800%

(methane) and 0.0032% (nitrogen). Ex. 3 at 1-2. Denied that the diamond had “only” a small degree of

polycrystallinity or twinning, since the reference indicates that “[t]he slight broadening of grown CVD

diamond indicates a small degree of polycrystallinity or twinning,” but does not further limit or quantify

this statement, and the reference goes on to state that “considerable spherical diamond-like carbon exists

on the edge and corner.” Id. at 12524. Undisputed that Yan-3 states that “any polycrystalline character of

the CVD diamond is localized on the edge.” Disputed that Dr. Hemley’s statement addresses whether the

referenced diamond is, or is not, single crystal, as that term has been construed by the Court. See Ex. 4 at

260:10-261:15; see ECF No. 46 at 27-29 (construing single crystal). Undisputed that Fig. 1 purports to


                                                12
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 14 of 91



show a picture of this diamond. Plaintiffs dispute any implication that this diamond limits the scope of the

claims of the ’078 patent.

       22.     Dr. Hemley, one of the named inventors, testified that only “a very, very small amount” of

the material in that diamond was polycrystalline—so little “[i]t is basically not visible in the optical

image.” Ex. 4 at 260:10-261:15.

       RESPONSE: Plaintiffs object to this proposed fact as vague and unintelligible. Undisputed that

Dr. Hemley so stated. Disputed that Dr. Hemley’s statement addresses whether the referenced diamond is,

or is not, single crystal, as that term has been construed by the Court. See Ex. 4 at 260:10-261:15; see ECF

No. 46 at 27-29 (construing single crystal). In fact, Dr. Hemley also testified that processes such as that

used in Yan-3 can result in “diamond that’s not black and diamond-like carbon at lower temperature.”

Moffa Decl. Ex. 4, Hemley Dep. at 137:12-138:2.

       23.     Yan-3 states that “the growth morphology and color strongly depend on temperature,” and

teaches that “spherical black diamond-like carbon was produced below 1,000° C . . . .” Ex. 3 at 1.

       RESPONSE: Undisputed that Yan-3 so stated. Disputed that the cited evidence establishes

whether the “spherical black diamond-like carbon was produced below 1,000° C” was or was not single-

crystal diamond, or that a person of ordinary skill in the art would understand from Yan-3 that all processes

using temperatures below 1000° C would not result in single-crystal diamond. Moffa Decl. Ex. 2 (Gleason

’078 ¶¶ 339, 343-45); Moffa Decl. Ex. 4, Hemley Dep. at 137:12-138:2.




                                                 13
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 15 of 91



II.    THE ’078 PATENT IS NOT INFRINGED AND IS INVALID

       A.      The Asserted ’078 Patent Claims Are Not Infringed

               1.       Defendants do not infringe the ’078 Patent, literally or under the doctrine of
                        equivalents

                        a.     Defendants and Development of 2AT’s Accused Process

       24.     2AT is the only Defendant that grows diamonds. Ex. 5 at 38:11-39:14; Ex. 6 at 49:2-9,

53:14-54:1, 76:10-18.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases “only

Defendant” and “grows diamonds.” Plaintiffs further object to the proposed fact as calling for information

outside of Plaintiffs’ possession, custody, or control, and as unsupported by the cited evidence, which does

not confirm that IIa grows diamonds. Subject to Plaintiffs’ objections, undisputed that 2A is the only

defendant in this case that grows the diamonds accused of infringement.

       25.     2AT grows diamonds outside the United States, in Singapore. Ex. 5 at 38:11-39:14.

       RESPONSE: Undisputed.

       26.

                Id. at 43:25-44:9; see also id. at 101:2-17.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases



Plaintiffs further object to the proposed fact as calling for information outside of Plaintiffs’ possession,

custody, or control. Subject to Plaintiffs’ objections, undisputed that the quoted language appears in the

cited exhibit. Disputed to the extent that records supporting this alleged research have been produced in

this matter. Regardless, the proposed fact is immaterial to any issue raised in this motion.

       27.     From

                                         Ex. 7 at 18:19-20:15. This work was patented. Id.

                                                 14
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 16 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 17 of 91



       29.     Around 2008, 2AT tried to improve the color of 2AT’s diamonds using diborane gas. Id. at

18:19-20:2. This work was also patented. Id.



       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

“[a]round 2008,” “tried to improve the color,”                          “[t]his work was also patented,”

                                                                     Plaintiffs further object to the proposed

fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs further

object to this proposed fact as not supported by any documentary evidence. Disputed that this is material

to any issue presented in IIa’s motion, as color is not an element of the claims and

                 does not support its claim that it does not infringe the patents-in-suit. Subject to

Plaintiffs’ objections, undisputed that the quoted language and summarized testimony appears in the cited

exhibit. Regardless, the proposed fact is immaterial to any issue raised in this motion.

       30.     This is when 2AT

                                                                     Id. at 264:18-266:6. Dr. Misra testified

that

                              Id. at 27:17-28:11; Ex. 5, Mehta Dep. Tr. at 222:22-223:4; 226:17-228:13.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases “[t]his

is when,” “hit on,”                                           “afterwards,”

                                                                           Plaintiffs further object to the

proposed fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs

further object to this proposed fact as not supported by any documentary evidence. Disputed that this is

material to any issue presented in IIa’s motion,                                       does not support its

claim that it does not infringe the patents-in-suit. Subject to Plaintiffs’ objections, undisputed that the

                                                   16
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 18 of 91



quoted language appears in the cited exhibits. Regardless, the proposed fact is immaterial to any issue

raised in this motion.

       31.                                                                 Ex. 7 at 22:7-10.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

                                                                Plaintiffs further object to the proposed

finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs

further object to this proposed fact as not supported by any documentary evidence. Disputed that this is

material to any issue presented in IIa’s motion,                                       does not support its

claim that it does not infringe the patents-in-suit. Subject to Plaintiffs’ objections, undisputed that this

testimony appears in the cited exhibits. Regardless, the proposed fact is immaterial to any issue raised in

this motion.

       32.




       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

                                                                  .” Plaintiffs further object to the proposed

finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs

further object to this proposed fact as not supported by any documentary evidence. Exhibit 117 to the

Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent contains a number of

drawings, but the majority of the drawings are undated. Disputed that this is material to any issue

presented in IIa’s motion,                                       does not support its claim that it does not

infringe the patents-in-suit. Regardless, the proposed fact is immaterial to any issue raised in this motion.




                                                   17
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 19 of 91



                       b.      Description of 2AT’s Accused Process

       33.

         See Ex. 5 at 198:11-199:13; Ex. 7 at 44:8-45:25.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

                                                                           Plaintiffs further object to the

proposed finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control.

Plaintiffs further object to this proposed fact as not supported by any documentary evidence. Disputed this

is material to any issue presented in IIa’s motion,                                   does not support its

claim that it does not infringe the patents-in-suit. Subject to Plaintiffs’ objections, undisputed that this

testimony appears in the cited exhibits.

       34.

                                        . Ex. 7 at 44:8-45:25; Ex. 5 at 196:1-198:10.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

                                                                       Plaintiffs further object to the proposed

finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs

further object to this proposed fact as not supported by any documentary evidence. Disputed this is

material to any issue presented in IIa’s motion, as




                                                  18
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 20 of 91




                                      The judge in the Singapore Litigation did not believe 2A’s process had

not been reduced to writing, and ultimately discredited the assertion and concluded it was a

misrepresentation to avoid liability: “I disbelieve Mr Mehta’s statement that the defendant’s method of

manufacturing CVD diamonds had not been documented before. . . In my judgment, the defendant did not

want to risk the possibility of the drawing of an adverse inference from the non-disclosure of its

process . . . . Under these circumstances, it designed a Confidential Process that [ rest of sentence

redacted]. This was contrived so as to avoid liability for infringement.” Id. ¶¶ 453-454. Subject to

Plaintiffs’ objections, undisputed that this testimony appears in the cited exhibits. Regardless, the proposed

fact is immaterial to any issue raised in this motion.

       35.




 Ex. 8; see also generally Ex. 9; Ex. 10 at ¶ 153.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

                                       Plaintiffs further object to the proposed finding of fact as calling for

information outside of Plaintiffs’ possession, custody, or control. Plaintiffs further object to this proposed

fact as not supported by any documentary evidence. Disputed this is material to any issue presented in

IIa’s motion, as




                                                 19
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 21 of 91




              The judge in the Singapore Litigation did not believe 2A’s process had not been reduced to

writing, and ultimately discredited the assertion and concluded it was a misrepresentation to avoid liability:

“I disbelieve Mr Mehta’s statement that the defendant’s method of manufacturing CVD diamonds had not

been documented before. . . In my judgment, the defendant did not want to risk the possibility of the

drawing of an adverse inference from the non-disclosure of its process. . . . Under these circumstances, it

designed a Confidential Process that [ rest of sentence redacted]. This was contrived so as to avoid liability

for infringement.” Id. ¶¶ 453-454. Subject to Plaintiffs’ objections, undisputed that the quoted language

appears in the cited exhibits. Regardless, the proposed fact is immaterial to any issue raised in this motion.

       36.     Dr. Misra testified that the

                                                         Ex. 7 at 46:1-5, 53:18-54:9, 63:9-64:6, 103:3-21,

110:11-111:3, 118:12-119:2.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

                                                                       Plaintiffs further object to the proposed

finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs

further object to this proposed fact as not supported by any documentary evidence. Disputed this is

material to any issue presented in IIa’s motion, as




                                                 20
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 22 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 23 of 91




       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

             “types,” and “2AT’s process.” Plaintiffs further object to the proposed finding of fact as calling

for information outside of Plaintiffs’ possession, custody, or control. Disputed this is material to any issue

presented in IIa’s motion, as                                           do not support its claim that it does

not infringe the patents-in-suit. Further disputed as contradicting the testimony of 2AT’s own expert,



                                            Moffa Decl. Ex. 6, Nebel 10/25/20 Dep. at 114:10-121:16.

Subject to Plaintiffs’ objections, undisputed that the depicted drawings appear in the cited exhibits.

       39.

                                             . Ex. 7 at 58:20-59:21; see also Ex. 13 at 1, 3.

                          are shown below. Ex. 13 at 1, 3; see also Ex. 7 at 59:22-25.



                                                  22
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 24 of 91




       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

                       and                                                Plaintiffs further object to the

proposed finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control.

Disputed this is material to any issue presented in IIa’s motion,                                      designs

do not support its claim that it does not infringe the patents-in-suit. Subject to Plaintiffs’ objections,

undisputed that the depicted drawings are annotated versions of drawings that appear in the cited exhibits.

       40.




                                                 23
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 25 of 91




        RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

                                 Plaintiffs further object to the proposed finding of fact as calling for

information outside of Plaintiffs’ possession, custody, or control. Disputed this is material to any issue

presented in IIa’s motion, as                                       do not support its claim that it does not

infringe the patents-in-suit. Subject to Plaintiffs’ objections, undisputed that these photographs appear in

the cited exhibits.

        41.     A                                                                             . Ex. 9 at 15-16.

As shown below, the

                                            Ex. 5 at 103:18-25; Ex. 7 at 58:20-59:7; Ex. 13 at 1, 3.




                                                24
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 26 of 91



       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases “[a]

                                                    “

“such that,”                                            and                            .” Plaintiffs further

object to the proposed finding of fact as calling for information outside of Plaintiffs’ possession, custody,

or control. Disputed this is material to any issue presented IIa’s motion, as

        do not support its claim that it does not infringe the patents-in-suit. Subject to Plaintiffs’

objections, undisputed that the depicted drawings and testimony appear in the cited exhibits.

       42.

                                                   Ex. 13 at 18–19; Ex. 7 at 73:17-74:6; Ex. 15 at 30:11-16.

       RESPONSE: Disputed. The cited evidence does not support this proposed fact. Disputed that

Ex. 13 at 18-19 supports this proposed fact, as Ex. 13 contains only information about



                                                                             and as Ex. 13 does not contain

any pages 18-19. Disputed that Ex. 7 at 73:17-74:6 and Ex. 15 at 30:11-16 support this proposed fact, as

the cited passages do not contain, e.g.,

                                                                          Plaintiffs object to this proposed

fact as vague, in particular as to the phrases                                               “to measure,”

                                                               Plaintiffs further object to the proposed

finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control. Disputed

this is material to any issue presented in IIa’s motion, as

                               do not support its claim that it does not infringe the patents-in-suit.

       43.

(shown below). Ex. 13 at 19; Ex. 16 at 1-3; see also Ex. 15 at 30:17-31:15.

                                                 25
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 27 of 91




        RESPONSE: Disputed. The cited evidence does not support this proposed fact. Disputed that

Ex. 13 at 19 supports this proposed fact, as Ex. 13

                                                                                   ; and as Ex. 13 does not

contain any page 19. Disputed that Ex. 16 at 1-3 supports this proposed fact, as Ex. 16 contains only

             with no indication of what they depict or how they purportedly relate to this proposed fact.

Disputed that Ex. 15 at 30:17-31:15 supports this proposed fact, as the cited passage does not contain, e.g.,

any information about introduction of process gases for growth. Plaintiffs object to this proposed fact as

vague, in particular as to the phrases                                                                 and

                                Plaintiffs further object to the proposed finding of fact as calling for

information outside of Plaintiffs’ possession, custody, or control. Disputed this is material to any issue

presented in IIa’s motion, as                                 do not support its claim that it does not infringe

the patents-in-suit, and in particular,

                                                       . Subject to Plaintiffs’ objections, undisputed that this

photograph appears in the cited exhibits.




                                                 26
              Case 1:20-cv-00189-JSR Document 111
                                              103 Filed 11/02/20
                                                        10/28/20 Page 28 of 91



         44.

                                                                           Ex. 7 at 131:12- 132:24, 136:18-

137:5.

                      . Ex. 5 at 119:19-121:9; Ex. 7 at 131:12-132:24, 136:18-137:5, 162:15-163:6, 253:7-

254:12; Ex. 15 at 59:17-61:18, 63:2-11, 132:20-25.

                                                 Ex. 5 at 97:24-98:4; Ex. 7 at 22:7-18.

         RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases



“occasionally used,” “                                       .” and

           Plaintiffs further object to the proposed finding of fact as calling for information outside of

Plaintiffs’ possession, custody, or control. Plaintiffs further object to this proposed fact as not supported

by any documentary evidence. Disputed this is material to any issue presented in IIa’s motion, as

                           do not support its claim that it does not infringe the patents-in-suit, and in

particular,

                                                        . Subject to Plaintiffs’ objections, undisputed that this

testimony appears in the cited exhibits.

         45.                                                                  . Ex. 12 at ¶ 79; see also Ex. 17

at 1; see also Ex. 5 at 120:6-121:23.

         RESPONSE: Undisputed that the documents so state. Plaintiffs object to the proposed finding of

fact as calling for information outside of Plaintiffs’ possession, custody, or control. Plaintiffs further

object to this proposed fact as not supported by any documentary evidence. Disputed this is material to

any issue presented in IIa’s motion,                                         not support its claim that it does




                                                  27
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 29 of 91
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 30 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 31 of 91



                                         . Ex. 13 at 23; Ex. 15 at 39:20-41:1; Ex. 5 at 209:3-211:7; Ex. 7 at

75:23-76:4, 86:6-15, 103:22-108:18.

       RESPONSE: Disputed that Ex. 13 at 23 supports this proposed fact, as Ex. 13 contains only



                                           and as Ex. 13 does not contain any page 23. Plaintiffs object to

the proposed finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control.

Plaintiffs further object to this proposed fact as not supported by any documentary evidence. Plaintiffs

object to this proposed fact as vague, in particular as to the phrase “must be ended.” Subject to Plaintiffs’

objections, undisputed that this testimony appears in the cited exhibits.

       52.                                                                                  , and t

                                                                            Ex. 15 at 30:25-32:22, 42:9-13;

Ex. 5 at 147:13-16, 192:7-11; Ex. 7 at 104:19-105:1.

       RESPONSE: Disputed. Evidence shows that

                                                              See Defendants’ Proposed Statement of Fact

No. 44, supra; see also Ex. 5 at 97:24-98:4; 119:19-121:9; Ex. 7 at 22:7-18; 131:12-132:24, 136:18-137:5,

Moffa Decl. Ex. 7, Misra Dep. at 162:15-163:6, 253:7-254:12; Ex. 15 at 59:17-61:18, 63:2-11, 132:20-25.

       53.     Dr. Vohra explained that adjusting the microwave power controls temperature, not

temperature gradients. Ex. 18 at 162:6-163:1, 179:23-180:9, 211:17-213:19.

       RESPONSE: Disputed that PGD has accurately characterized Dr. Vohra’s testimony. Dr. Vohra

unequivocally testified that “the controllability of the microwave power” was among the “factors that can

influence the temperature gradients on the growth surface.” Ex. 18 at 191:7-192:3. Dr. Vohra also caveated

that “uniformity of the diamond temperature distribution,” i.e. of the temperature gradients, was “a very

complicated function of the heat sinking and the nth of power” (emphasis added) and that—contrary to

                                                 30
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 32 of 91



PGD’s characterization— it was “really hard to make a generalized statement” about whether adjusting

microwave power could control temperature gradients. Ex. 18 at 128:9-129:19. Elsewhere, Dr. Vohra also

testified that, for a given growth process, he would have to know about “[n]ot just . . . the holder design,

but also the reactor design” (including e.g. the microwave power control) to comment on temperature

gradient influence during growth. Id. at 189:10-22.

       54.     Adjusting the power of a plasma source to control temperature during diamond growth was

known before the application for the ’078 Patent was filed. See Ex. 19 at 6:6-17; Ex. 20 at 1:63-67.

       RESPONSE: Plaintiffs object as vague at least for the terms “temperature” and “diamond growth.”

Plaintiffs further object as irrelevant because the claims require controlling the temperature of a growth

surface of the diamond, as opposed to the bulk temperature. Disputed as unsupported by the evidence to

the full extent of those terms. E.g. Ex. 19 at 5:6-9 (“surface temperature of . . . diamond film”) (emphasis

added); Ex. 20 at 1:63-64 (“The substrate temperature can be adjusted . . .”) (emphasis added).

       55.




       RESPONSE: Disputed. Dr. Nebel’s expert report states that at his direction,



          See IIa’s Statement of Facts Ex. 12 at ¶¶ 307-308. Further disputed as immaterial, given that the

’078 patent does not claim                                     ”; it claims “controlling temperature of a

growth surface of the diamond such that all temperature gradients across the growth surface are less than

20° C.” ’078 patent claims 1 & 12. The Court rejected a construction of the patent that would require

                    .




                                                 31
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 33 of 91



        56.

                           Ex. 5 at 193:2-6; Ex. 7 at 257:22-25; see also generally Ex. 13.

        RESPONSE: Disputed.




        Further disputed as immaterial, given that the ’078 patent does not claim

            ; it claims “controlling temperature of a growth surface of the diamond such that all temperature

gradients across the growth surface are less than 20° C.” ’078 patent claims 1 & 12.

        57.




2
 IIa produced images of several dozen similar examples that can be made available at the Court’s request. They are collected in
Exhibit 79 of the Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent.
                                                        32
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 34 of 91




        RESPONSE: Disputed. The cited evidence does not support this proposed fact. Undisputed that

Ex. 21 includes the photograph shown on the left; however, none of the cited evidence demonstrates that

this photograph depicts                                                                                         . Ex. 21

itself contains no information that can be used to deduce this proposed fact. Further disputed that Ex. 13

supports this proposed fact, as Ex. 13 contains only information

                                                                       and as Ex. 13 does not contain any page 28.

Further disputed that Ex. 7 at 119:3-120:21 supports this proposed finding of fact, as this testimony does

not relate to Ex. 21 or the photo shown therein. Further disputed that Ex. 10 at ¶ 158 supports this proposed

finding of fact, as this evidence does not relate to Ex. 21 or the photo shown therein. Plaintiffs object to

the proposed finding of fact as calling for information outside of Plaintiffs’ possession, custody, or control.

        58.      The photograph on the right above shows

                                                                                                           .3 Ex. 22 at 1;

see also Ex. 13 at 28-30; Ex. 7 at 119:3-123:7.




3
 IIa produced images of several dozen similar examples that can be made available at the Court’s request. They are collected in
Exhibit 80 of the Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent.
                                                        33
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 35 of 91



       RESPONSE: Disputed. The cited evidence does not support this proposed fact. Undisputed that

Ex. 22 includes the photograph shown on the right; however, none of the cited evidence demonstrates that

this photograph depicts



Ex. 22 itself contains no useful text or information that can be used to deduce this proposed fact. Further

disputed that Ex. 13 supports this proposed fact, as Ex. 13 contains only information about

                                                                                   ; and as Ex. 13 does not

contain any pages 28-30. Further disputed that Ex. 7 at 119:3-123:7 supports this proposed finding of fact,

as this testimony does not relate to Ex. 22 or the photo shown therein. Further disputed that Ex. 10 at ¶ 158

supports this proposed finding of fact, as this evidence does not relate to Ex. 22 or the photo shown therein.

Plaintiffs object to the proposed finding of fact as calling for information outside of Plaintiffs’ possession,

custody, or control.

       59.                                                         . Ex. 5 at 27:8-28:21, 247:20– 249:4; Ex. 7

at 99:9-17.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

              Plaintiffs further object to the proposed finding of fact as calling for information outside of

Plaintiffs’ possession, custody, or control. Plaintiffs further object to this proposed fact as not supported

by any documentary evidence. Disputed this is material to any issue presented in IIa’s motion, as the

                                               does not support its claim that it does not infringe the patents-

in-suit. Subject to Plaintiffs’ objections, undisputed that this testimony appears in the cited exhibits.




                                                 34
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 36 of 91



                          c.       2AT’s Process Data

        60.




        RESPONSE:. Plaintiffs object to this proposed fact as vague, in particular as to the phrases




                                              Plaintiffs further object to the proposed finding of fact as calling for


4
                            are voluminous but can be made available at the Court’s request. PDF versions of the reports are
located at Carnegie_189_2AT-00144859 through 144982; Carnegie_189_2AT-00145040 through 145194; Carnegie_189_2AT-
00145256 through 145530; Carnegie_189_2AT-00145585 through 145741; Carnegie_189_2AT-00145780 through 145904; and
Carnegie_189_2AT-00145907 through 145927.
5
                             are voluminous but can be made available at the Court’s request. PDF versions of the reports are
located at Carnegie_189_2AT-00000577 through 56564. Excel spreadsheets containing the data from the                    are
located at Exhibits 105 through 110 of the Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent.
6
                             are voluminous but can be made available at the Court’s request. PDF versions of the reports are
located at Carnegie_189_2AT-00056565 through 104356. Excel spreadsheets containing the data from the                    are
located at Exhibits 111 through 116 of the Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent.
                                                       35
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 37 of 91



information outside of Plaintiffs’ possession, custody, or control. Subject to Plaintiffs’ objections,

undisputed that IIa has produced documents purporting to be

                                                                                              .

       61.     Defendants’ expert Dr. Nebel

                                                             Ex. 12 at ¶ 344.




       RESPONSE: Undisputed.

       62.     Plaintiffs’ expert Dr. Capano acknowledges the following:




                   Ex. 10 at ¶ 248.

                                                 36
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 38 of 91



       RESPONSE: Disputed insofar as Dr. Capano’s report does not expressly “acknowledge[ ]” this,

but instead paraphrases one of 2A’s

                Ex. 10 ¶ 245.




                                                                                              Compare Ex. 5

at 41:14-24 with Ex. 12 at ¶ 312 n.26; cf. Ex. 2 at 2 (stating that Plaintiffs were “without the benefit of

direct access and inspection of Defendants’ manufacturing processes and those of its suppliers and/or

vendors”). Further, in reference to this



                                   Ex. 7 at 104:9-21.

       63.     After examining the                                                        information

provided by 2AT, Defendants’ expert Dr. Nebel found that the

                             Ex. 12 at ¶ 340.

       RESPONSE: Undisputed.

       64.



      Ex. 10 at ¶ 136 (citation omitted); see also id. at ¶ 137.

       RESPONSE: Disputed insofar as Dr. Capano’s report does not expressly “acknowledge[ ]” this,

but instead paraphrases evidence produced by IIa. See Moffa Decl. Ex. 1, Expert Report of Michael

Capano, Ph.D. Regarding Infringement of U.S. Patent Nos. 6,858,078 and RE41,189 (“Capano Rep.”) ¶¶

136-37 (citing 189_2AT-00134492; Mehta Dep. at 103:14-107:23; id. at 222:24-233:11).




                                                 37
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 39 of 91




                                          Compare Ex. 5 at 41:14-24 with Ex. 12, ¶ 312 n.26; cf. Ex. 2 at 2

(stating that Plaintiffs were “without the benefit of direct access and inspection of Defendants’

manufacturing processes and those of its suppliers and/or vendors”).

       65.     Defendants’ expert Dr. Nebel analyzed

              Ex. 12 at ¶ 533. He also examined the         and testimony from 2AT’s witnesses. See id.

Dr. Nebel found that the data confirms the        and testimony. Id. Dr. Nebel prepared the chart below to

visually summarize all of the                                                                        . Id.




       RESPONSE: Denied. The cited evidence does not support this proposed fact, insofar as Ex. 12

does not contain a paragraph numbered 533, nor does it contain the image depicted in this proposed fact.

       66.




                                                                             . Id. at ¶ 320.



                                                38
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 40 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 41 of 91



                             process does not occur outside the claimed limitation of a 20 ℃ temperature

gradient. Id. ¶ 210.

       67.     Plaintiff M7D’s CTO Yarden Tsach testified that non-monocrystalline growth can cause

“significant” temperature gradients and that M7D has measured them to be as much as “60, 70 degrees C.”

Ex. X. Tsach Dep. Tr. at 309:6–310: 19.

       RESPONSE: Plaintiffs object to this paragraph as vague at least for reference to “Ex. X.” See

Local Rule 56.1. To the extent IIa intended to cite to Exhibit 28, Plaintiffs dispute this statement. Plaintiffs

object to the term “temperature gradients” insofar as it suggests gradients on a growth surface in the

context of the claims of the ’078 patent. Mr. Tsach’s testimony was unequivocal that the growth surface as

understood by Washington Diamond does not include polycrystalline material. E.g. Ex. 28 at 307:7-21.

Mr. Tsach’s testimony was just as unequivocal that M7D has not “measured” the temperature gradients

between the polycrystalline rim and the single crystal region. Id. at 309:6-20 (“The difference between the

polycrystalline rim temperature and the single crystal temperature is not characterized because we are not

finding this important and we're not working on this difference.”). Contrary to the representation in this

paragraph, the cited testimony regarding an estimated “60, 70 degrees C difference” did not reflect

anything “measured” by M7D but was based solely on speculation. To be clear, Mr. Tsach expressly

indicated in the cited testimony (1) that he “[could not] say” what the true difference would be, (2) that he

had not characterized that difference, and (3) that it was “immaterial and . . . does not impact [M7D’s]

process.” Id. at 310:3-14. Mr. Tsach was further clear that “we’re not measuring” temperature gradients

from the single crystal to the polycrystalline rim, and that such measurement would be “immaterial to . . .

our process.” Id. at 310:20-311:14. Mr. Tsach was still further clear that the “largest temperature gradient

that WD has observed in connection with its manufacturing processes” was                               far lower

than the temperature measurements set forth in this paragraph. Id. at 312:2-7.

                                                 40
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 42 of 91



                       d.      2AT’s Rough Diamond Blocks

       68.     Plaintiffs’ expert Dr. Capano acknowledges



                                                                          Ex. 10 at ¶ 95.

       RESPONSE: Disputed insofar as Exhibit 10 lacks the complete statement quoted in this paragraph.

Further disputed insofar as Dr. Capano’s report does not expressly “acknowledge[ ]” this, but instead

summarizes the work of another. See Ex. 10 ¶ 95 (discussing article produced at

Carnegie_189_Defendants-00000441-50).

       69.     Dr. Yogesh Vohra, one of the inventors named on the ’078 Patent, testified that “in this

field, even if you know there is one twin, then it’s not a single crystal.” Ex. 18 at 81:7- 11.

       RESPONSE: Undisputed that PGD has accurately transcribed Dr. Vohra’s testimony, but disputed

that Dr. Vohra’s testimony (including reference to “this field”) relates to the ’078 patent, and further

disputed that Dr. Vohra’s reference to “single crystal” relates to that term as construed by this Court. The

cited testimony refers to examination of crystals grown in connection with a thesis of one Andrew Israel,

not crystals grown under the ’078 patent. See Ex. 18 at 4 (Exhibit 8) and 80:1-83:5 (discussing “Vohra

Exhibit 8”). The cited testimony further refers to “rocking curve measurements by x-ray technique to show

the quality of crystal,” in which “you have to put [the crystal] on the x-ray machine and tilt it to show that

there’s only one grain of diamond.” Ex. 18 at 81:12-82:2. Dr. Vohra’s testimony—that without such

measurements one can only confirm that twins are “nearly eliminated” during growth, id. at 80:17-81:6

(emphasis added)—does not inform whether the presence of a single twin renders a diamond single crystal

as defined in the ’078 patent. Dr. Vohra was not shown the Court’s claim construction order in deposition.

See id. at 4-6 (exhibit list). Dr. Vohra was therefore not addressing the term “single crystal” as reflected in

the Court’s claim construction—a construction advanced by PGD reflecting “agree[ment] that a diamond


                                                  41
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 43 of 91



can still be deemed single-crystal even if it contains small and localized amounts of polycrystallinity or

other impurities, such as . . . twinned diamond.” ECF No. 46 at 27-29 (emphasis added).

       70.     Dr. Vohra testified that if there are black spots on the surface, “[t]hat’s definitely twinning”

and “definitely not single crystal.” Id. at 82:3-17. “Visually, you can tell.” Id.

       RESPONSE: Disputed that Dr. Vohra testified with the phrase “definitely not single crystal”

within the cited passage. Further disputed that Dr. Vohra’s testimony relates to the ’078 patent or that Dr.

Vohra’s reference to “single crystal” relates to that term as construed by this Court. The cited testimony

refers to examination of crystals grown in connection with a thesis of one Andrew Israel, not crystals

grown under the ’078 patent. See Ex. 18 at 4 (Exhibit 8) and 80:1-83:5 (discussing “Vohra Exhibit 8”). Dr.

Vohra’s testimony does not inform whether visual inspection of a diamond grown according to the ’078

patent can be visually inspected to determine its single crystal structure. Further, Dr. Vohra was not shown

the Court’s claim construction order in deposition. See id. at 4-6 (exhibit list). Dr. Vohra was therefore not

addressing the term “single crystal” as reflected in the Court’s claim construction—a construction

advanced by PGD reflecting “agree[ment] that a diamond can still be deemed single-crystal even if it

contains small and localized amounts of polycrystallinity or other impurities, such as . . . twinned

diamond.” ECF No. 46 at 27-29 (emphasis added).

       71.     The ’078 Patent states that “isolated ‘outcroppings’ or twins . . . may be verified visually.”

Ex. 1 at 13:4-16.

       RESPONSE: Disputed that IIa has accurately characterized the ’078 patent specification. The ’078

Patent states that a “‘step growth’ condition may be verified visually,” not that “isolated ‘outcroppings’ or

twins” may be so verified. Ex. 1 at 13:10 (emphasis added). Further, IIa takes the ’078 patent’s reference to

visual verification out of context. The reference to visual verification in the ’078 patent is not a general

statement but is limited to two exemplary growth processes set forth therein. See id. at 13:4 (“When

                                                  42
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 44 of 91



implementing process 600 and 700 . . .”); see generally id. at 10:55-13:3. The ’078 patent nowhere states,

as a general matter or otherwise, that outcroppings or twins of a diamond may be verified visually. See

generally id.

       72.      The photograph below shows a physical rough diamond block that has been produced in

this matter. Ex. 25.




       RESPONSE: Undisputed.

       73.      Dr. Capano does not opine on the relative amount

                                                          See id. at ¶ 239.



                                               43
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 45 of 91
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 46 of 91



diamond.” That statement in full reads: “My understanding of growth surface is also consistent with the

court’s construction of ‘single-crystal diamond,’ which the court construed to mean ‘a standalone diamond

[made by chemical vapor deposition] having insubstantial non-monocrystalline growth’ as it excludes

                    In contrast, if the

                                                                                                                was part of

the ‘growth surface’ one would not be ‘growing single-crystal diamond... on the growth surface’ as

required by the claim. The growth would not be single-crystal diamond growth for the simple reason that

the                      does not provide a uniform lattice for epitaxial growth.” Ex. 10 ¶ 180.

        76.




        RESPONSE: Disputed. The cited testimony does not establish that the                            are visible to the

human eye, nor does it establish that the                                                                    . Furthermore,




7
 IIa produced images of several dozen similar examples that can be made available at the Court’s request. They are collected in
Exhibit 82 of the Rebuttal Expert Report of Dr. Nebel Regarding Non-Infringement of the ’078 Patent.
                                                        45
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 47 of 91



the testimony cited at 95:9-22 does not relate to



       Further disputed to the extent that Ex. 24 purports to be photographs of          and to the extent Ex.

24 implies that        are visible to the naked eye as shown in these images. Ex. 24 itself contains no

information that can be used to deduce these proposed facts, and the cited testimony does not relate to

Ex. 24 or the images contained therein. Furthermore, although Ex. 24 appears to have been generated by

specialized software, there is no information that indicates what equipment or hardware were used to

generate Ex. 24, and under what conditions or settings.

       Further disputed to the extent this proposed fact implies that the

Dr. Misra testified that they are                                                 Ex. 7 at 41:7-16.

       Further disputed to the extent this fact implies that IIa’s diamonds are not single-crystal. Dr.

Capano performed experiments designed to investigate




                                                                            Id. ¶ 320. The experiment

demonstrated uniform diamond growth and the lack of a temperature gradient exceeding 20 ℃. Id. Dr.

Capano further performed a FEA, which modeled the heat transfer from the plasma to the diamond, and

particularly focused on uniform plasmas like 2A’s. Id. ¶ 196. Based on the information obtained from 2A

regarding the uniformity of its process, the high thermal conductivity of diamonds, and the FEA, Dr.

Capano concluded that MPCVD diamond growth at 2A using the                                  and process does

not occur outside the claimed limitation of a 20 ℃ temperature gradient. Id. ¶ 210.

       77.




                                                46
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 48 of 91
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 49 of 91
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 50 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 51 of 91



                               f.      Dr. Capano’s Computer Model

       85.     Plaintiffs’ expert Dr. Capano provided a computer model for “the heat transfer

characteristics active on the surface of a single diamond stone.” Ex. 10 at ¶ 196.

       RESPONSE: Undisputed that Dr. Capano “used Finite Element Analysis (FEA)” including

“engag[ing] in a series of simulations using FEA of the heat transfer characteristics active on the surface of

a single diamond stone.” Plaintiffs object to this proposed fact as vague, in particular as to the phrase

“computer model.”

       86.     Dr. Capano’s computer model does not simulate 2AT’s MPCVD process. See id. at ¶¶ 196-

210.

       RESPONSE: Disputed. Dr. Capano’s FEA, which modeled the heat transfer from the plasma to

the diamond, focused on uniform plasmas like 2A’s. Ex. 10 ¶¶ 196, 203. Dr. Capano concluded, based on

the information obtained from 2A regarding the                             , the high thermal conductivity of

diamonds, and the FEA, that MPCVD diamond growth at 2A using the                                   and

process does not occur outside the claimed limitation of a 20 ℃ temperature gradient.” Id. ¶ 210.

Plaintiffs further object to this proposed fact as vague, in particular as to the phrases “computer model,”

“simulate,” and “2AT-s MPCVD process.”

       87.     Dr. Capano’s computer model does not simulate any MPCVD process. See id. at¶¶ 196-210.

       RESPONSE: Disputed. Dr. Capano’s Finite Element Analysis, which modeled the heat transfer

from the plasma to the diamond, focused on                                 and particularly considered the

type of uniform plasma that would result from an MPCVD process. Ex. 10 ¶¶ 196, 203, 208. The FEA

indicated, among other things, the temperature profile of the growing diamond and the variations in heat flux

(ΔQ or just “Q”) horizontally across the surface necessary to create and sustain a temperature gradient of 20 ℃

or more during MPCVD growth of diamonds. Id. ¶ 197. Dr. Capano concluded, based on the information


                                                 50
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 52 of 91



obtained from 2A regarding                                 , the high thermal conductivity of diamonds, and

the Finite Element Analysis, that MPCVD diamond growth at 2A using the                                   and

process does not occur outside the claimed limitation of a 20 ℃ temperature gradient.” Id. ¶ 210.

Plaintiffs further object to this proposed fact as vague, in particular as to the phrases “computer model,”

“simulate,” and “any MPCVD process.”

       88.     Dr. Capano’s computer model does not simulate a plasma. See id. at ¶¶ 196-210.

       RESPONSE: Disputed. Dr. Capano’s FEA, which modeled the heat transfer from the plasma to

the diamond, focused on uniform plasmas like 2A’s. Ex. 10 ¶¶ 196, 203. The analysis considered size and

location of the plasma and the symmetrical placement of the diamond seeds within the plasma. Id. ¶ 196.

These studies were designed, among other things, to determine how long an imposed temperature gradient

of 20 ℃ survives when the stage temperature and the heat flux from the plasma are uniform. Id. ¶ 203.

Dr. Capano concluded, based on the information obtained from 2A regarding the                                     ,

the high thermal conductivity of diamonds, and the FEA, that MPCVD diamond growth at 2A using the

                             process does not occur outside the claimed limitation of a 20 ℃ temperature

gradient.” Id. ¶ 210. Plaintiffs further object to this proposed fact as vague, in particular as to the phrases

“computer model,” and “simulate.”

       89.     Dr. Capano’s computer model does not simulate chemical reactions. See id. at ¶¶ 196-210.

       RESPONSE: Irrelevant, as Dr. Capano’s FEA included several dynamic analyses of heat flux,

which accurately reflect heat transfer under MPCVD conditions, regardless of the specific chemical

reaction(s). Ex. 10 ¶¶ 203-204. Plaintiffs further object to this proposed fact as vague, in particular as to

the phrases “computer model,” “simulate,” and “chemical reactions.”

       90.     Dr. Capano’s computer model does not simulate effects of non-monocrystalline growth. See

id. at ¶¶ 196-210.

                                                  51
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 53 of 91



       RESPONSE: Disputed. Dr. Capano’s FEA considered the thermal conductivity of diamond,

which under deposition conditions can be the same between mono-crystalline diamond and non-

monocrystalline diamond. Ex. 10 ¶¶ 198, 202, 204, 210; Moffa Decl. Ex. 9, CARN-PGD_00197842-69.

Plaintiffs further object to this proposed fact as vague, in particular as to the phrases “computer model,”

“simulate,” and “effects of non-monocrystalline growth,” and “non-monocrystalline growth.”

                                  g.     Dr. Capano’s Opinions on Equivalence

       91.        Dr. Capano opines that 2AT’s process is equivalent because 2AT’s systems include “a



                                                                                    .” See id. at ¶ 252.

       RESPONSE: Disputed in part. Undisputed that 2A’s system includes



                                                                 Ex. 10 ¶ 252. Disputed to the extent IIa claims

or implies that 2A’s is equivalent only “because 2AT’s systems include” these components. See id.

Rather, Dr. Capano opinions that, when 2A uses these components in conjunction with a pressure

it is equivalent to using these components with a pressure of 130 torr; and when 2A uses these components

in conjunction with a temperature of                     it is equivalent to using these components with a

temperature                Id. ¶¶ 252-60; ¶¶ 280-93.

       92.        Dr. Capano opines

              . See id. at ¶¶ 252-60.

       RESPONSE: Disputed that IIa has accurately characterized Dr. Capano’s opinions. Dr. Capano

opines that growing diamonds at                          , and 130 torr “does not change the way the diamonds

[are] grown or the end product. Id. ¶ 260. What’s more, Dr. Capano opines that “going from a pressure of

130 torr to            , the operators need not change anything about the system itself,” id. ¶ 252, and that


                                                    52
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 54 of 91
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 55 of 91



       96.     Plaintiffs contend that 2AT reduces its CVD grown diamonds’ impurities and structural

defects by a subsequent annealing process. Ex. 10 at ¶¶ 109.

       RESPONSE: Disputed insofar as this paragraph takes Dr. Capano’s statement in paragraph 109 of

his report out of its context, in which he was addressing “some CVD diamond manufacturing techniques.”

Moffa Decl. Ex. 1, Capano Rep. ¶ 106 (emphasis added). To the extent implied by IIa’s quote, Dr. Capano

did not state, in paragraph 109, that 2A reduces its CVD grown diamonds’ impurities and structural defects

by a subsequent annealing process. Further, Exhibit 10—Dr. Capano’s report—reflects Dr. Capano’s

testimony, not what Plaintiffs “contend.”

       97.     Dr. Capano, in his expert report, states: “After a CVD diamond is grown and the

polycrystalline material is removed, the diamond will often still have a yellow or brown color due to

impurities and structural defects. CVD diamonds are often treated with high pressure and high temperature

(HPHT) process, sometimes known as ‘annealing,’ which improves their color.” Ex. 10 at ¶ 109, 365-67.

       RESPONSE: Disputed insofar as this paragraph takes Dr. Capano’s statement in paragraph 109 of

his report out of its context, in which he was addressing “some CVD diamond manufacturing techniques.”

Moffa Decl. Ex. 1, Capano Rep. ¶ 106 (emphasis added). To the extent implied by IIa’s quote, Dr. Capano

did not state, in paragraphs 109 and 365-376 or elsewhere, that all yellow or brown diamond colors

improved by annealing arise from either or both of “impurities or structural defects.”

       B.      THE ASSERTED 078 PATENT CLAIMS ARE INVALID

               1.     All the asserted ’078 Patent claims are invalid under 35 U.S.C. § 112
                      for lack of enablement and written description

       98.     M7D’s documents describe the ’078 Patent as

                                     Ex. 29 at CARN-PGD_00115744.

       RESPONSE: Disputed in part, but immaterial. Disputed that this proposed fact accurately quotes

the cited document. It does not. See CVD. Ex. 29 at CARN-PGD_00115744. Undisputed, but immaterial,

                                                54
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 56 of 91



that a Huron Capital lender presentation states at CARN-PGD_00115744 states that



                            However, there is no evidence to support that this presentation (dated 2018) was

drafted by a POSA. See generally Ex. 29. What’s more, the presentation does not support that the claims

are not enabled. Rather, it simply supports that

                                                                  See Ex. 29 at CARN-PGD_00115744-46.

                             is separate and apart from the limitations of the patents-in-suit. See Moffa Decl.

Ex. 2, Gleason ’078 ¶ 81.

       99.       M7D’s documents state that the

                                   Id. at CARN-PGD_00115745 (emphasis in original).

       RESPONSE: Undisputed, but immaterial, that a Huron Capital lending presentation so states.

There is no evidence to support that this presentation (dated 2018) was drafted by a POSA. See generally

Ex. 29. What’s more, the presentation does not support that the claims are not enabled. Rather, it simply

supports that

                                . See Ex. 29 at CARN-PGD_00115744-46.                                    is

separate and apart from the limitations of the patents-in-suit. See Moffa Decl. Ex. 2, Gleason ’078 ¶ 81. In

fact, the presentation confirms that

             which is all that is required.

       100.      M7D’s documents state that Carnegie’s patents



                      Id.

       RESPONSE: Undisputed, but immaterial, that a Huron Capital lending presentation so states.

There is no evidence to support that this presentation (dated 2018) was drafted by a POSA. See generally

                                                   55
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 57 of 91



Ex. 29. What’s more, the presentation does not support that the claims are not enabled. Rather, it simply

supports that

                                                                                                  . See Ex. 29

at CARN-PGD_00115744-46.                                     is separate and apart from the limitations of the

patents-in-suit. See Moffa Decl. Ex. 2, Gleason ’078 ¶ 81.

       101.      M7D’s documents state,



                                    ” Id. (emphasis in original).

       RESPONSE: Undisputed, but immaterial, that a Huron Capital lending presentation so states.

The ’078 patent does not claim, and was not required to enable or describe,

                See ’078 patent, claims 1 & 12. Moreover, there is no evidence to support that this

presentation (dated 2018) was drafted by a POSA. See generally Ex. 29. What’s more, the presentation

does not support that the claims are not enabled. Rather, it simply supports that



                                                            . See Ex. 29 at CARN-PGD_00115744-46.

                        is separate and apart from the limitations of the patents-in-suit. See Moffa Decl. Ex.

2, Gleason ’078 ¶ 81.

       102.      Dr. Yogesh K. Vohra, a named inventor of the ’078 Patent, testified that one of the key

innovations of the ’078 Patent was control of thermal gradients “by a proper heat sink design of the

substrate hold[er].” Ex. 18 at 162:6-163:1; see also id. at 211:24-213:19.

       RESPONSE: Undisputed, but immaterial, that Dr. Vohra so stated, in part. Plaintiffs object to the

proposed fact as incomplete and misleading; Dr. Vohra’s complete statement should be considered. See

Fed. R. Evid. 106. Dr. Vohra identified multiple features that were “innovative” in the ’078 patent, only

                                                  56
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 58 of 91



one of which was “proper heat sink design of the substrate holder.” Ex. 18 at 162:6-163:1. In fact, the

assert claims do not recite a particular substrate holder, and the patent identifies a variety of parameters to

be considered in practicing the claimed temperature gradient limitation. ’078 patent at 6:55-65, claims 1 &

12; see also Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 130-92.

        103.    Dr. Vohra testified that uniformity of temperature on the growth surface “really depends on

the substrate holder design, which is critical in controlling the uniformity of temperature.” Id. at 129:1-19;

see also id. at 129:8-19, 153:16-22, 154:11-18, 179:23-180:9, 189:12-190:6.

        RESPONSE: Undisputed, but immaterial, that Dr. Vohra so stated, in part. Plaintiffs object to the

proposed fact as incomplete and misleading; Dr. Vohra’s complete statement should be considered. See

Fed. R. Evid. 106. Dr. Vohra testified as follows: “I think it’s a very complicated function of the heat

sinking and the nth of power. So it’s really hard to make a generalized statement.” Ex. 18 at 129:11-16. In

fact, the assert claims do not recite a particular substrate holder, and the patent identifies a variety of

parameters to be considered in practicing the claimed temperature gradient limitation. ’078 patent at 6:55-

65, claims 1 & 12; see also Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 130-92.

        104.    Dr. Vohra testified that the temperature of the growth surface is not the same as the

temperature gradients on the growth surface. See id. at 211:23-212:24.

        RESPONSE: Undisputed, but immaterial.

        105.    Dr. Vohra testified that temperature and temperature gradient are controlled by different

techniques: Temperature is controlled by adjusting the microwave power or the distance of the diamond

relative to the plasma, id. at 213:5-10, whereas temperature gradients, are controlled by using a substrate

holder that provides heat-sinking to the side surfaces of the diamond. Id. at 162:6-163:1, 179:23-180:9,

213:11-19




                                                  57
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 59 of 91



        RESPONSE: Undisputed in part, but immaterial. Undisputed that Dr. Vohra so stated, in part.

While Dr. Vohra testified that a substrate holder that provides heat-sinking to the side surfaces of the

diamond is one method to control temperature gradients across the growth surface, the cited testimony

does not support that this was the only way to control temperature gradients, as implied in the proposed

fact. In fact, the assert claims do not recite a particular substrate holder, and the patent identifies a variety

of parameters to be considered in practicing the claimed temperature gradient limitation. ’078 patent at

6:55-65, claims 1 & 12; see also Moffa Decl. Ex. 2, Gleason ’078 ¶¶ 130-92.

        106.    The other three named inventors of the ’078 patent—Drs. Russell J. Hemley, Ho-Kwang

Mao, and Chih-shiue Yan—authored an article stating that “[o]ne of the critical issues in diamond

synthesis employing an MPCVD reactor is the behavior of plasma-substrate and plasma-substrate holder

interactions.” Ex. 30 at 3.

        RESPONSE: Undisputed, but immaterial, the document so states. In fact, the assert claims do not

recite a particular substrate holder, and the patent identifies a variety of parameters to be considered in

practicing the claimed temperature gradient limitation. ’078 patent at 6:55-65, claims 1 & 12; see also

Gleason ’078 ¶¶ 130-92.

        107.    Dr. Vohra testified that “it’s really a complicated, complicated thing to consider what effect

different [MPCVD process] parameters have.” Ex. 18 at 42:5-20. He further testified that “it’s really a

multiparameter space . . . changing one parameter can give you [a] new answer.” Id. at 56:1-22; see also id.

at 214:2-21. He agreed that “if you change one thing in the system, it might affect other things.” Id. at

47:4-18.

        RESPONSE: Undisputed, but immaterial, that Dr. Vohra so testified.




                                                  58
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 60 of 91



       108.    When asked how density of the microwave plasma affect the growth rate, Dr. Vohra

testified that “I would hesitate to make a generalized statement because it’s so design specific.” Id. at

46:20-47:3.

       RESPONSE: Undisputed, but immaterial, that Dr. Vohra so testified.

       109.    One of Dr. Vohra’s students remarked in a 2009 dissertation that “[a]ny small variation in

growth conditions can lead to huge changes in the behavior of growth radicals in the plasma and near the

substrate surface and it is nearly impossible to account for all possible changes in a theoretical

explanation.” Ex. 31 at 53; Ex. 18 at 214:2-21.

       RESPONSE: Undisputed that Dr. Vohra’s student so stated.

       110.    More than a decade after the ’078 Patent filing date, inventor Hemley acknowledged that

“[t]he details [of CVD diamond growth] are still not completely understood.” Ex. 32.

       RESPONSE: Undisputed, but immaterial, that Dr. Hemley so stated.

       111.    Carnegie and the University of Alabama (UAB) previously shared ownership the ’078

Patent. Ex. 33; Ex. 49.

       RESPONSE: Undisputed, but immaterial.

       112.    In 2009 UAB licensed the ’078 Patent to Applied NanoCarbon. Ex. 34. Applied

NanoCarbon terminated its license within a year. Ex. 35.

       RESPONSE: Undisputed, but immaterial.

       113.    A representative from UAB stated in an email to Carnegie that Applied NanoCarbon tried to

develop a commercially viable colorless gem, but failed to do so despite “sponsor[ing] this research of

years” and spending “upwards of $400K on the total development of this technology.” Ex. 36 at CARN-

PGD_00227876-78.




                                                  59
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 61 of 91



       RESPONSE: Undisputed, but immaterial. The ’078 patent does not claim, and the inventors were

not required to enable or describe, “a commercially viable colorless gem.” See ’078 patent, claims 1 & 12.

       114.    With respect to the substrate holders used in M7D’s process, Yarden Tsach, M7D’s Chief

Technical Officer and corporate representative on technical matters, testified that

                                            Ex. 28 at 82:7-84:14. He also confirmed that

                                                                                                   Id. at

84:15-85:1. Mr. Tsach also confirmed

                     Id. at 212:1-7.

       RESPONSE: Undisputed, but immaterial. The asserted claims of the ’078 patent do not recite a

particular substrate holder design. See ’078 patent, claims 1 & 12,

       115.    M7D’s efforts to grow a diamond continued for 4 years after its initial licensing discussions

with Carnegie and 10 years after the effective date of the ’078 patent. See Ex. 37 at CARN-FEN_00135714

(stating that “WD successfully grows its first diamond” in 2012, “WD sells its first quality stone diamond”

in 2013, and WD “Continued R&D efforts to refine production process and improved yields” in 2015); Ex.

38.

       RESPONSE: Disputed in part, but immaterial. According to the cited document, the Carnegie

license was entered into in 2011, a diamond was first successfully grown in 2012, and a diamond was first

successfully sold in 2013. See Ex. 37 at CARN-FEN_00135714 (stating that “WD successfully grows its

first diamond” in 2012, “WD sells its first quality stone diamond” in 2013, and WD “Continued R&D

efforts to refine production process and improved yields” in 2015). IIa offers no support re when “initial

licensing discussions” began. See id. Immaterial, to the extent that the patent does not claim

commercialization of diamonds. See ’078 patent claims 1 & 12. That Plaintiffs continued research efforts

toward commercialization post-patent filing is thus not relevant to any issue in this case.

                                                60
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 62 of 91



               2.      Claims 12, 16, and 20 of ’078 patent are invalid for lack of written description
                       because the inventors did not possess the full scope of claims as written

       116.    Dr. Vohra, one of the named inventors of the ’078 Patent, confirmed during his deposition

that “below a 1000 degrees C without oxygen, [he] grew spherical black diamond-like carbon” and that it

was the addition of oxygen that allowed him to reduce the growth temperature to grow diamond. Ex. 18 at

126:20-25.



       RESPONSE: Disputed in part, but immaterial. Undisputed that Dr. Vohra is a named inventor on

the ’078 patent and that he confirmed that, with respect to the specific parameters used in Example 1,

“below a 1000 degrees C without oxygen, [he] grew spherical black diamond-like carbon,” and that “when

[he] added oxygen, it allowed [him] to reduce the growth temperature and still get a diamond.” Disputed to

the extend the fact implies that all processes below 1000 degrees require oxygen, or that the results above

would be achieved, under different overall process conditions, irrespective of temperature and oxygen

alone. Moffa Decl. Ex. 2 (Gleason ’078 ¶ 341).

       117.    When asked about Table 1 in the ’078 Patent, Mr. Tsach, M7D’s CTO and corporate

representative on technical matters, testified, “I think that what the description is teaching is that both the

gas chemistry and the temperature needs to be maintained in certain ranges in order to achieve a diamond

growth.” Ex. 28 at 191:3-192:12.

       RESPONSE: Undisputed, but immaterial, that Mr. Tsach so stated, in part. Plaintiffs object to the

proposed fact as incomplete and misleading; Mr. Tsach’s complete statement should be considered. See

Fed. R. Evid. 106. The complete question and answer is as follows:

              Q. So then you would agree with me that the temperature range, for example,
              depends on the gas chemistry?

              A. I don't think that the temperature range depends on the gas chemistry. I think
              that what the description is teaching is that both the gas chemistry and the

                                                  61
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 63 of 91



                temperature needs to be maintained in certain ranges in order to achieve a
                diamond growth.

Ex. 28 (Tsach Dep. at 192:3-12). Mr. Tsach thus made clear that temperature range does not

depend on gas chemistry. See id.

 III.    THE ’189 PATENT

         118.   U.S. Reissue Patent RE41,189 (“the ’189 Patent”) issued on April 6, 2010, and reissued

from U.S. Patent No. 6,811,610 (“the ’610 Patent”). Ex. 39. The ’189 Patent is titled “Method of Making

Enhanced CVD Diamond,” and names Drs. Wei Li, Russell J. Hemley, Ho-kwang Mao, and Chih-shiue

Yan as inventors. U.S. Application No. 10/161,266, which issued as the ’610 Patent, was filed on June 3,

2002. Id.

         RESPONSE: Undisputed.

         119.   Plaintiffs assert that 2AT’s annealing process infringes claims 1 and 2 of the ’189 Patent.

Ex. 2 at 3; Ex. 10 at ¶¶ 365-66.

         RESPONSE: Undisputed.

         120.   The asserted claims of the ’189 Patent recite;

                1.     A method to improve the optical clarity of CVD diamond where the
                       CVD diamond is single crystal CVD diamond, by raising the CVD
                       diamond to a set temperature of at least 1500° C. and a pressure of at
                       least 4.0 GPA outside of the diamond stable phase.

                2.     The method of claim 1 wherein the CVD diamond is a single crystal
                       coating upon another material.

Ex. 39 at 4:10-16.

         RESPONSE: Undisputed.

         121.   Plaintiffs specifically contend that 2AT’s annealing process improves the optical clarity of

the annealed diamond as recited in the preamble limitation of claim 1 of the ’189 patent. Ex. 2 at 3; Ex. 10

¶ 367.

                                                 62
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 64 of 91



       RESPONSE: Disputed. Plaintiffs object to this paragraph as vague as it appears to refer to

annealing an already-annealed diamond to improve its optical quality. As best understood, this paragraph

mischaracterizes evidence. Exhibit 10—Dr. Capano’s report—reflects Dr. Capano’s testimony, not what

Plaintiffs “contend.” Further, neither page 3 of Exhibit 2—Plaintiffs’ Second Amended Infringement

Contentions—nor paragraph 367 of Dr. Capano’s report contends that 2A’s annealing process “improves

the optical clarity of [an] annealed diamond.” See Ex. 2 at 3, Ex. 10 ¶ 367.

       122.    The ’189 Patent states:

               It would be advantageous if a method were devised that would significantly
               improve the properties of CVD diamond after it is grown. It would also be
               desirable to form CVD diamond with fewer defects that serve to degrade the
               intrinsic properties of a perfect crystalline diamond material in order to
               enhance its usage in many applications.

 Id. at 1:44-49.

       RESPONSE: Undisputed that IIa has accurately quoted a portion of the ’189 patent. To the extent

IIa is proposing as a fact any of the statements contained in the quoted portion (which is not clear from

IIa’s paragraph), disputed on the grounds that Plaintiffs cannot discern what factual proposition(s) IIa is

attempting to support.

       123.    The ’189 patent states that “treating CVD diamond at high pressure and high temperature

(HPHT) causes the optical properties to change so much that opaque material become clear.” Id. at 2:29-

32.

       RESPONSE: Undisputed that IIa has accurately quoted a portion of the ’189 patent. To the extent

IIa is proposing as a fact any of the statements contained in the quoted portion (which is not clear from

IIa’s paragraph), disputed on the grounds that Plaintiffs cannot discern what factual proposition(s) IIa is

attempting to support.

       124.    The ’189 Patent states:


                                                63
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 65 of 91



                  Possibly, internal atoms shift position to more correctly align themselves to
                  the diamond crystalline structure or perhaps the bonding mechanism shifts
                  such that SP2 type bonds become SP3 type bonds causing carbon atoms to
                  change from impurity status to becoming part of the diamond crystal lattice.

Id. at 2:23-28.

       RESPONSE: Undisputed that IIa has accurately quoted a portion of the ’189 patent, other than

“SP2,” which should read “SP2” (with superscript). To the extent that IIa is proposing as a fact any of the

statements contained in the quoted portion (which is not clear from IIa’s paragraph), disputed on the

grounds that Plaintiffs cannot discern what factual proposition(s) IIa is attempting to support.

       125.       The ’189 Patent states:

                  It would be advantageous if a method were devised that would significantly
                  improve the properties of CVD diamond after it is grown. It would also be
                  desirable to form CVD diamond with fewer defects that serve to degrade the
                  intrinsic properties of a perfect crystalline diamond material in order to
                  enhance its usage in many applications.

Ex. 39 at 1:44-49.

       RESPONSE: Undisputed that IIa has accurately quoted a portion of the ’189 Patent. To the extent

that IIa is proposing as a fact any of the statements contained in the quoted portion (which is not clear from

IIa’s paragraph), disputed on the grounds that Plaintiffs cannot discern what factual proposition(s) IIa is

attempting to support.

       126.       High Pressure/High Temperature (“HPHT”) annealing can alter a diamond’s atomic and

chemical structure and its physical properties. Ex. 40 at ¶¶ 47-94; see Ex. 1 at 14:40- 42; Ex. 39 at 2:23-32;

Ex. 41 at RF61, RF70; Ex. 42 at 44:7-46:19, 64:1-69:7, 119:21-120:13, 139:16-140:19; Ex. 43 at 1:25-32,

1:51-53, 4:4-13, 7:51-57; Ex. 44 at 1193; Ex. 45 at 189; Ex. 46 at 42.

       RESPONSE: Undisputed that the annealing methods claimed in the ’189 patent improve the

optical clarity of a single crystal CVD diamond but disputed that the annealing methods materially changes

the treated diamond, as Dr. De Weerdt opines in the cited paragraphs from his report (Ex. 40). Disputed

                                                  64
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 66 of 91



that the cited portions of the listed documents (the ’078 patent, the ’189 patent,

            Robert Frushour’s deposition testimony, Patent No. 5,672,395, DeVries, Schmetzer, Overton &

Shigley) support the alleged fact.

        127.      Dr. Frushour, one of the named inventors on the patent that reissued as the ’189 Patent,

testified                                                                                                    Ex.

41 at RF61, RF70; Ex. 42 at 44:7-46:19, 64:1-69:7, 119:21-120:13, 139:16-140:19.

        RESPONSE: Disputed insofar as this passage does not accurately reflect testimony of Dr.

Frushour. Plaintiffs object to the term                       as vague. Dr. Frushour in fact testified only that,




                                     Ex. 42 at 45:6-46:14 (emphasis added). Further disputed insofar as

                              statements by Dr. Frushour at



        128.      Defendants’ expert Dr. De Weerdt provided an opinion that scientific literature supports a

finding that annealing significantly changes a diamonds’ atomic structure and physical properties. See Ex.

40 at ¶¶ 82-84.

        RESPONSE: Plaintiffs object to the inclusion of statements from a rebuttal report by IIa’s expert

as factual support for a motion on which factual disputes are resolved in Plaintiffs’ favor. Plaintiffs object

to the terms “annealing,” “significantly changes,” “atomic structure,” and “physical properties” each as

vague. Plaintiffs dispute the factual submission of paragraph 128 that “annealing,” without limitation,

“significantly changes a diamonds’ atomic structure and physical properties.” Plaintiffs further dispute that

the cited paragraphs of Dr. De Weerdt’s report supports the submission of paragraph 128 insofar as (1) Dr.




                                                  65
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 67 of 91



De Weerdt’s statements refer only to what “has been shown in the literature,” and (2) Dr. De Weerdt

describes such showing as only “improving the properties of . . . diamond parts . . . .” Ex. 40 ¶ 82.

       [Unnumbered Proposed Fact] The report of Plaintiffs’ expert Dr. Capano states that “The [’189

patent] inventors described an example in which they treated CVD diamond and as a result, ‘opaque CVD

diamond layer turned clear.’” Ex. 10 ¶ 356.

       RESPONSE: Undisputed.

       129.    Claims 1 and 2 of the ’189 Patent do not provide a definition for the diamond- graphite

boundary. Ex. 39 at claims 1 and 2.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “provide a

definition.” Undisputed that claims 1 and 2 of the ’189 patent do not expressly define the term “outside the

diamond stable phase,” but immaterial. Plaintiffs dispute that any such definition was necessary to render

claims 1 and 2 valid. A person of ordinary skill in the art (“POSA”) would understand the meaning of the

claim term “outside the diamond stable phase,” and thus the scope of the claims, with reasonable certainty.

See Moffa Decl. Ex. 3, Gleason ’189 ¶¶ 210-213.

       130.    The specification of the ’189 Patent does not provide a definition for the diamond-graphite

boundary. Ex. 39.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “provide a

definition.” Disputed that the ’189 patent fails to convey to skilled artisans the meaning of “outside the

diamond stable phase,” even if the specification does not incorporate by reference a particular diamond-

phase boundary from published literature. Plaintiffs dispute that any such adoption or incorporation by

reference was necessary to render claims 1 and 2 valid. A POSA would understand the meaning of the

claim term “outside the diamond stable phase,” and thus the scope of the claims, with reasonable certainty.

See Moffa Decl. Ex. 3, Gleason ’189 ¶¶ 210-213.

                                                 66
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 68 of 91



       131.       The specification of the ’189 Patent mentions operating “where graphite is the stable phase”

and “within the graphite stable region.” Id. at 2:41-50. Specifically, the ’189 Patent states:

                  Thus, one would expect that when diamond is heated to temperatures above
                  850° C., at pressures where graphite is the stable phase, significant degradation
                  of the sample would result. However, very unexpected behavior occurs in
                  CVD diamond at high temperatures where the pressure is raised above
                  atmospheric pressure but still remains within the graphite stable region. Under
                  certain conditions of temperature and pressure, CVD diamond does not
                  degrade; instead the opposite occurs: the sample is transformed into a more
                  perfect diamond crystalline material.

Id. at 2:41-50.

       RESPONSE: Undisputed that IIa has accurately quoted a portion of the ’189 patent. To the extent

that IIa is proposing as a fact any of the statements contained in the quoted portion (which is not clear from

IIa’s paragraph), disputed on the grounds that Plaintiffs cannot discern what factual proposition(s) IIa is

attempting to support.

       132.       The Applicant’s remarks during the prosecution history of the ’189 Patent do not provide a

definition for the diamond-graphite boundary. See generally Ex. 47.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “provide a

definition.” Disputed. The applicants for the ’189 patent explained that:

                  Applicant’s invention improves the optical clarity of the single crystal CVD
                  diamond by subjecting the CVD diamond to temperature and pressure which
                  nominally place the diamond sample out of the diamond stable phase and
                  into the graphite stable stage where the diamond could back convert to
                  graphite. However, the pressures, temperatures, and treatment times used by
                  the Applicant prevent any back conversion, while at the same time improving
                  the optical clarity of the single crystal CVD diamond.

Ex. 47 at Carnegie_189_Defendants-00008011-12 (emphasis added). These statements convey the claimed

conditions to POSA, including that the requirement of process parameters “outside of the diamond stable

phase,” and convey any understanding of the diamond-graphite boundary needed to understand the claim

scope. Plaintiffs further dispute that the applicants were required to provide to the PTO an explicit

                                                   67
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 69 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 70 of 91



June 3, 2002, disputed on the grounds that Plaintiffs cannot discern what additional references IIa claims

provide the information.

       134. Plaintiffs’ corporate witnesses, inventor Russell J. Hemley, and Plaintiffs’ technical expert Dr.

Capano all acknowledge the lack of a clear metric for assessing the boundary between the graphite-stable

and diamond-stable regions of the carbon phase diagram. Ex. 28 at 227:7-228:1; Ex. 53 at 205:17-208:19;

Ex. 4 at 166:5-168:24.

       RESPONSE: Disputed that a clear metric for assessing the boundary between the graphite-stable

and diamond-stable regions of the carbon phase diagram was lacking at the time of the ’189 patent

application, or any time thereafter. The carbon phase diagram was the subject of several scientific studies,

See Moffa Decl. Ex. 3, Gleason ’189 ¶¶ 210-11; Ex. 10, Capano Rep. ¶¶ 380-84; Berman-Simon (Ex. 52);

Bundy (Ex. 49); Moffa Decl. Ex. 10, Vagarli (Carnegie_189_Defendants-00000815-0823); Moffa Decl.

Ex. 11, Strong 380 (Carnegie_189_Defendants-00000695-706); Day (Ex 54); Kennedy & Kennedy (Ex.

51); Strong 690 (Ex. 50A). A POSA would review the robust body of literature to gain the necessary

understanding of the boundary, Ex. 10 ¶¶ 381-82 presenting “delineation line between graphite and

diamond stable phase” based on 6 references); Moffa Decl. Ex. 3, Gleason Rep. 189 ¶ 211 (“the carbon

phase diagram had been published by several researchers. . . A skilled artisan would survey the available

literature and make a well-informed determination of the phase boundary and would ascertain within the

uncertainty permitted in chemistry whether a particular condition was inside or outside the diamond-stable

phase."). Further disputed that the cited testimony from Mr. Yarden Tsach, Dr. Russel Hemley, or Dr.

Michael Walter supports the stated fact. In the cited testimony, Mr. Tsach just recognized the differing

description of the carbon phase diagram from different people, Ex. 28 227:13-20; Dr. Hemley merely

acknowledged the phase boundary definition in his 1996 publication, Ex. 4, 168:3-24; and Dr. Walter

recognized the published phase diagrams, but explained that they were “all pretty close to each other,” the

                                                69
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 71 of 91



boundary lines “might shift from publication to publication to some slight degree,” and the characterization

“has changed to some degree, but not significantly,” Ex. 53 at 205:8-208:19. Also, on the grounds that

Plaintiffs cannot discern what testimony from Dr. Capano IIa relies on for this fact because nothing from

Dr. Capano is cited, Plaintiffs disputed that Dr. Capano acknowledged the lack of a supposedly clear

metric assessing the boundary between the graphite-stable and diamond-stable regions of the carbon phase

diagram.

         135.   Bundy provides a definition for the diamond-graphite boundary as follows:

                The topology of stability fields of the thermodynamically stable phases is
                quite simple: (i) the boundary between the graphite and diamond stable
                regions which runs from 1.7 GPa/0 K, to the graphite/diamond/liquid triple
                point at about 12 GPa/5000K . . . .

Ex. 49 at 2; see also Ex. 4 at 168:3-23.

         RESPONSE: Disputed that, in the cited portion, Bundy defines the diamond-graphite boundary

because that boundary is defined by thermodynamic principles. See, e.g., Ex. 52 at CARN-PGD_00163519

(“Before the enunciation of the Third Law of Thermodynamics there was no means of predicting the

equilibrium curve, but from geological evidence it appeared that diamond was formed under conditions of

high temperature and high pressure.”). Undisputed that, in the cited excerpt, Bundy discusses an estimate

for the boundary between the graphite and diamond stable regions. Disputed that the cited testimony from

Dr. Hemley supports the notion that the phase boundary is defined by thermodynamic principles.136.

         Two of the co-authors of Bundy, Drs. Russell J. Hemley and Ho-kwang Mao, are named as

inventors of the ’189 Patent. See Ex. 49 at 141; Ex. 39.

         RESPONSE: Undisputed.

         137.   Strong provides a graphical plot of the diamond-graphite boundary as shown in the figure

below:



                                                70
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 72 of 91




Ex. 50 at Fig. 1.

       RESPONSE: Undisputed that IIa has accurately reproduced Fig. 1 of U.S. Patent No. 4,124,690,

which is Ex. 5. To the extent that IIa is proposing as a fact any of the information portrayed in Fig. 1,

(which is not clear from IIa’s paragraph), disputed on the grounds that Plaintiffs cannot discern what

factual information IIa is attempting to support.

       138.    Kennedy & Kennedy provides a definition for the diamond-graphite boundary as follows:

               Our newly determined boundary has the equation P(kbar) = 19.4 + T (°C)/40
               kbar.

Ex. 51 at 2467.




                                                 71
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 73 of 91



       RESPONSE: Disputed that, in the cited portion, Kennedy & Kennedy defines the diamond-

graphite boundary because that boundary is defined by thermodynamic principles. See, e.g., Ex. 52 at

CARN-PGD_00163519 (“Before the enunciation of the Third Law of Thermodynamics there was no

means of predicting the equilibrium curve, but from geological evidence it appeared that diamond was

formed under conditions of high temperature and high pressure.”). Undisputed that, in the cited excerpt,

Kennedy & Kennedy provides their belief, that is, their estimate for the boundary between the graphite and

diamond stable regions. See Ex. 51 at 2469 (“We believe the position and slope of the boundary to be of

high precision.”).

       139.      Berman & Simon provides a definition for the diamond-graphite boundary as follows:

                 It may be useful to give an equation for the equilibrium pressure above
                 12000 ° K. This is: –

                 Pats = 7000 + 27T (°K)      T > 1200 °K

Ex. 52 at 338.

       RESPONSE: Disputed that, in the cited portion, Berman & Simon defines the diamond-graphite

boundary because that boundary is defined by thermodynamic principles. See, e.g., Ex. 52 at CARN-

PGD_00163519 (“Before the enunciation of the Third Law of Thermodynamics there was no means of

predicting the equilibrium curve, but from geological evidence it appeared that diamond was formed under

conditions of high temperature and high pressure.”). Undisputed that, in the cited excerpt, Berman &

Simon provided their extrapolation for the equilibrium curve between graphite and diamond based on

“some new experimental data,” recognizing its possible inaccuracy. See Ex. 52 at 333 (“The equilibrium

pressures below 1200o are shown in a table, while above 1200° K the curve can be represented by the

equation Pats = 7000 + 27T (°K), which should be accurate to within about 5 % .”).




                                                72
               Case 1:20-cv-00189-JSR Document 111
                                               103 Filed 11/02/20
                                                         10/28/20 Page 74 of 91



IV.       THE 189 PATENT IS INVALID OR ALTERNATIVELY, NOT INFRINGED

          A.      THE ASSERTED ’189 PATENT CLAIMS ARE INVALID AS INDEFINITE

          140.    Howard W. Day, A Revised Diamond-Graphite Transition Curve, 97 AMERICAN

MINERALOGIST 52-62 (2012) (“Day”) published in 2012. Ex. 54.

          RESPONSE: Plaintiffs object to this fact as representing a legal conclusion about the publication

date of a scientific paper. Disputed on the grounds that Plaintiffs cannot evaluate IIa’s basis for alleging a

particular publication date.

          141.    Dr. Capano provides an opinion that the proper definition of the diamond-graphite boundary

is called the “G&K corrected line,” appearing in Day. Ex. 10 at ¶ 383. Specifically, Dr. Capano states:

                  Based on my understanding of the references I have reviewed, I believe that
                  the Day G&K corrected line is indicative of the appropriate understanding of
                  the accepted delineation between the graphite and diamond stable phase. This
                  paper was written in 2012 and considers and analyzes many of the other
                  references I included above, including Berman-Simon, Bundy, and papers by
                  Strong (see References). Because this appears to be, in my view the most
                  comprehensive analysis of the transition between the graphite and diamond
                  stable phases of carbon, I use the Day G&K for my infringement analysis.

Id.

          RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “the

proper definition” and “”is called.” Undisputed that IIa has accurately quoted a portion of Dr. Capano’s

report.

          142.    Day provides a definition for the “G&K corrected line” as follows:

                  The corrected experiments are approximately described by the equation
                  (Table 1)

                  P (kbar) = 16.5 + 0.027TGK (°C)

Ex. 54 at 54.

          RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the term “provides

a definition.” Disputed that, in the cited portion, Day defines the diamond-graphite boundary because that
                                                  73
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 75 of 91



boundary is defined by thermodynamic principles. See, e.g., Ex. 52 at CARN-PGD_00163519 (“Before the

enunciation of the Third Law of Thermodynamics there was no means of predicting the equilibrium curve,

but from geological evidence it appeared that diamond was formed under conditions of high temperature

and high pressure.”). Undisputed that, in the cited excerpt, Day provided an equation estimating the

diamond-graphite equilibrium line from data previously published by Kennedy & Kennedy and Getting &

Kennedy. See Ex. 54 at 54. Day recognized the uncertainties of the estimate: “Two experiments lie on this

curve, and the curve misses one bracket by about 0.2 kbar, within the combined ur1certair1ties of

temperature and pressure. Clearly, there are uncertainties in the best reconstruction of the experimental

data of Kennedy and Kennedy (1976) that might lead to the discrepancies between the experiments and the

calculated transition.” Id at 54-55.

       143.    Dr. Capano agrees that the definitions of the diamond-graphite boundary provided in Day,

Bundy, Kennedy & Kennedy, Strong, and Berman & Simon differ. Ex. 10 at ¶¶ 383-84. Dr. Capano

provides the illustration below and states:




                                                74
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 76 of 91




              The above Plot B shows that the understanding of the delineation line has
              changed as scientific understandings of the complex thermal interactions that
              take place in carbon structures has grown.

Ex. 10 ¶¶ 383-84.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “the

definitions” and “differ.” Disputed that the listed papers define the diamond-graphite boundary because

that boundary is defined by thermodynamic principles. See, e.g., Ex. 52 at CARN-PGD_00163519

(“Before the enunciation of the Third Law of Thermodynamics there was no means of predicting the

equilibrium curve, but from geological evidence it appeared that diamond was formed under conditions of

                                               75
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 77 of 91



high temperature and high pressure.”). Undisputed that IIa has accurately reproduced Plot B form Dr.

Capano’s report. To the extent IIa alleges that this plot support the notion of “differing’ definitions of the

diamond-graphite boundary, Plaintiffs dispute that any such differences in the definition exist.

       144.    Dr. Capano recognizes that these differing definitions for the diamond-graphite boundary

make a difference with respect to whether 2AT practices the asserted claims the ’189 Patent. Dr. Capano

opines that 2AT practices the asserted claims of the ’189 Patent under the definitions of Day and Strong.

Dr. Capano admits 2AT does not practice the asserted claims of the ’189 Patent under the              definition

Ex. 10 at ¶¶ 385-391, 392, 398.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the terms “differing

definitions,” “make a difference,” “definitions,” and “definition.” Disputed that Dr. Capano based his

infringement analysis on the information from only a single prior art reference. He considered the full body

of scientific literature available. Moffa Decl. Ex. 1, Capano Rep. ¶¶ 381-98.

       B.      THE ASSERTED ’189 PATENT CLAIMS ARE NOT INFRINGED

       145.

                              Ex. 40 at ¶¶ 89-93.

       RESPONSE: Plaintiffs object to the proposed finding of fact as vague, in particular as to the

phrases

       ” Plaintiffs further object to the proposed finding of fact as calling for information outside of

Plaintiffs’ possession, custody, or control, as Plaintiffs have no way of knowing what

                                                 Subject to Plaintiffs’ objections, undisputed that



                Otherwise, immaterial whether the




                                                 76
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 78 of 91
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 79 of 91



       RESPONSE: Undisputed that 2A produced

                                                          To the extent IIa alleges that the produced

documents show 2A does not practice the patented annealing methods, or that the data can be converted to

reflect temperatures and pressures, disputed because, among other things,



                                                              Further disputed because Plaintiffs have

adduced evidence that 2A practices the patented annealing methods. See Moffa Decl. Ex. 1, Capano Rep.

¶¶ 365-404; Moffa Decl. Ex. 7, Misra Dep. 25:16-26:7; 44:8-46:25; 47:21-50:23; 118: 6-17; 144:14-146:1;

151:18-20; 203:13-249:4; See, e.g., Moffa Decl. Ex. 12, Carnegie_189_2AT-00126992; Moffa Decl. Ex.

13, Carnegie_189_2AT_00000557-576 (Luoyang Manual); Ex. 14, Carnegie_189_2AT_00126977-991

(Guilin Guiye CS-XII Manual); Moffa Decl. Ex. 15, Carnegie_189_2AT_00126956-976 (Guiye CS-XIII

Manual - in Chinese);.

       .

       148.    Defendants’ expert Dr. De Weerdt analyzed 2AT’s                           . Ex. 57 at ¶¶ 64-

79. He also examined the testimony of 2AT’s witnesses. Id. at ¶¶ 38-57, 69-70. Dr. De Weerdt found the

data and testimony to be consistent. Id. at ¶ 59. Dr. De Weerdt prepared




                                               78
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 80 of 91




       RESPONSE: Undisputed that Dr. De Weerdt purports to have analyzed 2A’s

        but disputed that all the cited paragraphs of his report (Ex. 57 ¶¶ 64-79) pertain to this analysis and

thus that they support the first sentence of ¶ 148. To the extent IIa alleges that the produced documents

show 2A does not practice the patented annealing methods, or that the data can be converted to reflect

temperatures and pressures, disputed because, among other things,



                                                     Undisputed but immaterial that Dr De Weerdt cited

portions of 2A witness testimony in his report regarding infringement. As Dr. Capano explained, the

witness testimony confirms that 2A infringes the ’189 patent. See, e.g., Moffa Decl. Ex.1, Capano Rep.

¶¶ 366-67, 370-71, 373-78, 392, 403-04, 407. Disputed and immaterial that Dr. De Weerdt found the

witness testimony and run data to be consistent, or that Ex. 57 ¶ 59 supports that assertion. Undisputed that

IIa has accurately reproduced the figure above from ¶ 72 of Dr. De Weerdt’s report but disputed that the
                                                79
           Case 1:20-cv-00189-JSR Document 111
                                           103 Filed 11/02/20
                                                     10/28/20 Page 81 of 91



figure “visually summarize[s] all of the



                                                                                     See Ex. 57 ¶ 72 (“I



                                          To the extent IIa is proposing as a fact any of the data or information

contained in the figure above (which is not clear from IIa’s paragraph), disputed on the grounds that

Plaintiffs cannot discern what factual proposition(s) IIa is attempting to support.

        149.    Color and clarity are two of the “4 Cs” that drive consumer purchases of jewelry. Ex. 10 at

¶¶ 110-20, 351.

        RESPONSE: Undisputed but immaterial that color and clarity are two of the “4 Cs” on which

diamonds are rated. Disputed that color or clarity necessarily drive consumer purchases of jewelry. See Ex.

10 ¶ 119 (indicating that consumers “might ask for a diamond that is one carat or above, with a cut of good

or better, a color of H or better, and a clarity of SI2 or better.”). To the extent IIa is proposing that color or

clarity drive consumer purchases more than other factors, disputed on the grounds that Plaintiffs cannot

discern what specific fact IIa alleges.

        150.    The following images show an example of the color and clarity of a diamond before and

after it was annealed using 2AT’s                              :




                                                   80
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 82 of 91



Ex. 40 at ¶ 90.

       RESPONSE: Disputed. The cited evidence does not support this proposed fact. Undisputed that

Ex. 40 ¶ 90 includes the images above and that Dr. De Weerdt alleges these

                                                                               But disputed because Plaintiffs

have no way to assess the accuracy of this statement—



                    The images themselves and Dr. De Weerdt’s report (Ex. 40) contains no information

from which to deduce this proposed fact. Plaintiffs object to the proposed fact as calling for information

outside of Plaintiffs’ possession, custody, or control. Plaintiffs further object to the extent that color and

clarity cannot be reliably ascertained from the images above because the procedure used to capture these

images is unknown.

       151.



       RESPONSE: Disputed because, among other things,



                                                                                             Further disputed

that Bundy defines the diamond-graphite boundary because that boundary is defined by thermodynamic

principles. See, e.g., Ex. 52 at CARN-PGD_00163519 (“Before the enunciation of the Third Law of

Thermodynamics there was no means of predicting the equilibrium curve, but from geological evidence it

appeared that diamond was formed under conditions of high temperature and high pressure.”). To the

extent IIa proposes that        supports 2A’s supposed non-infringement, disputed. The carbon phase

diagram was the subject of several scientific studies, not just         See Moffa Decl. Ex. 3, Gleason ’189

¶¶ 210-11; Ex. 10 ¶¶ 380-84; Berman-Simon (Ex. 52); Bundy (Ex. 49); Moffa Decl. Ex. 10, Vagarli

                                                  81
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 83 of 91
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 84 of 91
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 85 of 91



               Q.         Is that what this article does?

               A.         Mm-hmm.

               ***

               Q.         And in the text here on the same page under “The Phase and Reaction
                          Diagram,” it says, “The topology of stability fields of the
                          thermodynamically stable phases is quite simple: (i) the boundary
                          between the graphite and diamond stable regions which runs from 1.7
                          GPa/0 K, to the graphite/diamond/liquid triple point at about
                          12GPa/5000K.” Is that referring to this line here?

               A.         Yes.

               Q.         Between 5,000 and zero?

               A.         Yes, yes.

               Q.         Is that the transition between the diamond and graphite stable regions
                          of the phase diagram?

               A.         That defines the thermodynamic boundary between graphite and
                          diamond.

Ex. 4 at 167:19-168:24.

       RESPONSE: Plaintiffs object to the proposed fact as incomplete and misleading; Dr. Hemley’s

complete statement should be considered. See Fed. R. Evid. 106. Regarding Bundy, PGD’s counsel asked

Dr. Hemley: “It says, ‘The plan for this article is to present the entire phase diagram as we currently

understand it and then discuss each part giving the salient references and brief descriptions of the work

upon which it is based.’ Do you see that?” Ex. 4 167:19-24. Dr. Hemley answered “A. Yes.” Id. 167:25.

Undisputed but immaterial that IIa has accurately transcribed portions of Dr. Hemley’s testimony. To the

extend IIa alleges that          or Dr. Hemley’s testimony support 2A’s alleged non-infringement, disputed

because Plaintiffs cannot determine what facts IIa proposes. Further disputed because Dr. Hemley’s

testimony did not relate to infringement, the ’189 patent’s scope, or 2A’s process; Dr. Hemley merely

acknowledged the phase boundary definition in his 1996 publication. Ex. 4 at 168:3-24. Further disputed


                                                    84
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 86 of 91



because of Plaintiffs’ extensive evidence establishing infringement. See Moffa Decl. Ex. 1, Capano Rep. ¶¶

365-99.

       154.

              Ex. 7 at 242:24-248:2.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

“authority” and “calibrate.” Plaintiffs further object to the proposed fact as calling for information outside

of Plaintiffs’ possession, custody, or control, and as unsupported by the cited evidence. Subject to

Plaintiffs’ objections, disputed that       was viewed by a POSA as authoritative regarding the carbon

phase diagram. The carbon phase diagram was the subject of several scientific studies, not just            See

Moffa Decl. Ex. 3, Gleason ’189 ¶¶ 210-11; Ex. 10 ¶¶ 380-84;




      A POSA would review the full body of literature, not only            to gain the necessary

understanding of the boundary line. Ex. 10 ¶¶ 381-82 (presenting “delineation line between graphite and

diamond stable phase” based on 6 references); Gleason 189 ¶ 211 (“the carbon phase diagram had been

published by several researchers. . . A skilled artisan would survey the available literature and make a well-

informed determination of the phase boundary and would ascertain within the uncertainty permitted in

chemistry whether a particular condition was inside or outside the diamond-stable phase.”).

       155.    Dr. Capano admits there is no infringement of the ’189 Patent under the             definition.

Ex. 10 at ¶¶ 385-86, 392, 398.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrases

“admits” and “definition.” Disputed because, among other things,




                                                 85
            Case 1:20-cv-00189-JSR Document 111
                                            103 Filed 11/02/20
                                                      10/28/20 Page 87 of 91



                                                                                                  ). Further

disputed that        defines the diamond-graphite boundary because that boundary is defined by

thermodynamic principles. See, e.g., Ex. 52 at CARN-PGD_00163519 (“Before the enunciation of the

Third Law of Thermodynamics there was no means of predicting the equilibrium curve, but from

geological evidence it appeared that diamond was formed under conditions of high temperature and high

pressure.”). To the extent IIa proposes that         supports 2A’s supposed non-infringement, disputed. The

carbon phase diagram was the subject of several scientific studies, not just       See Moffa Decl. Ex. 3,

Gleason ’189 ¶¶ 210-11; Ex. 10 ¶¶ 380-84;




      A POSA would review the full body of literature, not only           to gain the necessary

understanding of the boundary line and to assess possible infringement, which is what Dr. Capano did to

assess IIa and 2A’s infringement. Ex. 10 ¶¶ 381-82 (presenting “delineation line between graphite and

diamond stable phase” based on 6 references); Moffa Decl. Ex. 3, Gleason 189 ¶ 211 (“the carbon phase

diagram had been published by several researchers. . . A skilled artisan would survey the available

literature and make a well-informed determination of the phase boundary and would ascertain within the

uncertainty permitted in chemistry whether a particular condition was inside or outside the diamond-stable

phase.”).

       156.     In his deposition in a Singapore litigation, 2AT’s representative, Mr. Vishal Mehta, was

asked about the following illustration:




                                                86
          Case 1:20-cv-00189-JSR Document 111
                                          103 Filed 11/02/20
                                                    10/28/20 Page 88 of 91




Ex. 55 at ¶ 231.

       RESPONSE: Undisputed but immaterial that Vishal Mehta was asked about the figure above in

the Singapore Litigation, or that IIa accurately reproduced the figure. Disputed that the cited exhibit

(Ex. 55), which is Mr. Mehta’s affidavit from the Singapore Litigation, supports the stated fact regarding

deposition questioning.

       157.    The dotted line in the illustration above corresponds to the Bundy definition of the diamond-

graphite equilibrium line, not the Berman & Simon definition. Ex. 57 at ¶ 70.

       RESPONSE: Plaintiffs object to this proposed fact as vague, in particular as to the phrase

“definition.” Disputed. Undisputed that Dr. De Weerdt opined that this figure allegedly employs the

“Bundy definition, not the Berman & Simon definition.” Ex. 57 ¶ 70. But disputed because Plaintiffs have

no way to assess the accuracy of this statement since neither the figure above nor Ex. 55 support the

allegation. Further disputed that Bundy or Berman & Simon define the diamond-graphite boundary because


                                                 87
Case 1:20-cv-00189-JSR Document 111 Filed 11/02/20 Page 89 of 91
         Case 1:20-cv-00189-JSR Document 111
                                         103 Filed 11/02/20
                                                   10/28/20 Page 90 of 91



Dated: October 28, 2020             Respectfully submitted,

                                    PERKINS COIE LLP

                                    /s/ Matthew J. Moffa__________________
                                    Matthew J. Moffa
                                    PERKINS COIE LLP
                                    1155 Avenue of the Americas
                                    22nd Floor
                                    New York, NY 10036-2711
                                    Telephone: (212) 261-6857
                                    Fax: (212) 399-8057
                                    e-mail: MMoffa@perkinscoie.com

                                    Terrence J. Wikberg (admitted pro hac vice)
                                    Michael A. Chajon (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    607 14th Street, NW
                                    Washington, DC 20005
                                    Telephone (202) 434-1649
                                    Fax: (202) 654-9149
                                    e-mail: TWikberg@perkinscoie.com
                                            MChajon@perkinscoie.com

                                    Amy E. Simpson (admitted pro hac vice)
                                    Kevin Patariu
                                    PERKINS COIE LLP
                                    11452 El Camino Real, Suite 300
                                    San Diego, CA 92130-3334
                                    Telephone: (858) 720-5702
                                    Fax: (858) 720-5799
                                    e-mail: ASimpson@perkinscoie.com
                                            KPatariu@perkinscoie.com

                                    Michelle Umberger (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    33 East Main Street, Suite 201
                                    Madison, WI 53703-3095
                                    Telephone: (608) 663-7466
                                    Fax: (608) 663-7499
                                    e-mail: MUmberger@perkinscoie.com

                                    Sarah Fowler (admitted pro hac vice)
                                    PERKINS COIE LLP
                                    3150 Porter Drive
                                    Palo Alto, CA 943041212
                                      89
Case 1:20-cv-00189-JSR Document 111
                                103 Filed 11/02/20
                                          10/28/20 Page 91 of 91



                           Telephone: (650) 838-4489
                           e-mail: SFowler@perkinscoie.com

                           Counsel for Plaintiffs Carnegie Institution of Washington and
                           M7D Corporation




                             90
